


Exhibit 10.3

 

TRANSITION SERVICES AGREEMENT

 

dated May 24, 2004

 

among

 

GENERAL ELECTRIC COMPANY,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

GEI, INC.,

 

GE FINANCIAL ASSURANCE HOLDINGS, INC.,

 

GNA CORPORATION,

 

GE ASSET MANAGEMENT INCORPORATED,

 

GE MORTGAGE HOLDINGS LLC

 

and

 

GENWORTH FINANCIAL, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I

DEFINITIONS

 

 

 

 

 

 

SECTION 1.01.

Certain Defined Terms

 

SECTION 1.02.

Other Terms

 

 

 

 

Article II

SERVICES AND TERMS

 

 

 

 

SECTION 2.01.

Services; Scope

 

SECTION 2.02.

Conversion Services

 

SECTION 2.03.

GE Services Manager

 

SECTION 2.04.

Company Services Manager

 

SECTION 2.05.

Performance and Receipt of Services

 

 

 

 

Article III

OTHER ARRANGEMENTS

 

 

 

 

SECTION 3.01.

Vendor Agreements

 

SECTION 3.02.

Six Sigma Programs.

 

 

 

 

Article IV

ADDITIONAL AGREEMENTS

 

 

 

 

SECTION 4.01.

Leases

 

SECTION 4.02.

Computer-Based Resources

 

SECTION 4.03.

GRC Matters

 

SECTION 4.04.

Consents

 

SECTION 4.05.

Access

 

SECTION 4.06.

Management Consulting Services

 

 

 

 

Article V

COSTS AND DISBURSEMENTS; PAYMENTS

 

 

 

 

SECTION 5.01.

Costs and Disbursements; Payments

 

 

 

 

Article VI

STANDARD FOR SERVICE; COMPLIANCE WITH LAWS

 

 

 

 

SECTION 6.01.

Standard for Service

 

SECTION 6.02.

Compliance with Laws

 

 

 

 

Article VII

INDEMNIFICATION; LIMITATION ON LIABILITY

 

 

 

 

SECTION 7.01.

Limited Liability of a Provider

 

SECTION 7.02.

Indemnification by Each Provider

 

SECTION 7.03.

Indemnification by Each Recipient

 

SECTION 7.04.

Indemnification Procedures

 

SECTION 7.05.

Limitation on Liability

 

SECTION 7.06.

Liability for Payment Obligations

 

SECTION 7.07.

Exclusions

 

 

 

 

Article VIII

DISPUTE RESOLUTION

 

 

 

 

SECTION 8.01.

Applicable Law

 

SECTION 8.02.

Dispute Resolution

 

 

 

 

Article IX

TERMINATION

 

 

 

 

SECTION 9.01.

Termination

 

 

i

--------------------------------------------------------------------------------


 

SECTION 9.02.

Effect of Termination

 

SECTION 9.03.

Survival

 

SECTION 9.04.

Business Continuity; Force Majeure

 

 

 

 

Article X

GENERAL PROVISIONS

 

 

 

 

SECTION 10.01.

Independent Contractors

 

SECTION 10.02.

Subcontractors

 

SECTION 10.03.

Additional Services; Books and Records

 

SECTION 10.04.

Confidential Information

 

SECTION 10.05.

Notices

 

SECTION 10.06.

Taxes

 

SECTION 10.07.

Regulatory Approval and Compliance

 

SECTION 10.08.

Severability

 

SECTION 10.09.

Entire Agreement

 

SECTION 10.10.

Assignment; No Third-Party Beneficiaries

 

SECTION 10.11.

Amendment

 

SECTION 10.12.

Rules of Construction

 

SECTION 10.13.

Counterparts

 

SECTION 10.14.

No Right to Set-Off

 

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE A

GE Services

 

SCHEDULE A-1

Investment IT Services

 

SCHEDULE B

Company Services

 

SCHEDULE C-1

Leased Facilities (GE to Company)

 

SCHEDULE C-2

Leased Facilities (Company to GE)

 

SCHEDULE D

GRC Projects

 

SCHEDULE E

Management Consulting Services

 

SCHEDULE F

Business Associate Addendum

 

 

ii

--------------------------------------------------------------------------------


 

This Transition Services Agreement, dated May 24, 2004 (this “Agreement”), is
made by and among GENERAL ELECTRIC COMPANY, a New York corporation (“General
Electric”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GE
Capital”), GEI, INC., a Delaware corporation (“GEI”), GE FINANCIAL ASSURANCE
HOLDINGS, INC., a Delaware corporation (“GEFAHI”), GNA CORPORATION, a Washington
corporation (“GNA”), GE ASSET MANAGEMENT INCORPORATED, a Delaware corporation
(“GEAM”), GE MORTGAGE HOLDINGS LLC, a North Carolina limited liability company
(“GEMH”), and GENWORTH FINANCIAL, INC., a Delaware corporation (“Genworth”).

 

RECITALS

 

A.                                   General Electric, GE Capital, GEI, GEFAHI
and Genworth entered into a Master Agreement, dated as of the date hereof  (the
“Master Agreement”).

 

B.                                     It is contemplated by the Master
Agreement that after the date hereof (i) General Electric will continue to
provide, or cause to continue to be provided, certain administrative and support
services and other assistance to Genworth (together with its Subsidiaries,
including GNA and GEMH, collectively hereinafter referred to as the “Company”)
on a transitional basis and in accordance with the terms and subject to the
conditions set forth herein, and (ii) the Company will continue to provide, or
cause to continue be provided, certain administrative and support services and
other assistance to General Electric (together with its Subsidiaries, including
GE Capital, GEFAHI, and GEAM (but excluding Genworth and its Subsidiaries),
collectively hereinafter referred to as “GE”) on a transitional basis and in
accordance with the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01.                 Certain Defined Terms.  Unless otherwise defined
herein, all capitalized terms used herein shall have the same meaning as in the
Master Agreement.

 

The following capitalized terms used in this Agreement shall have the meanings
set forth below:

 

“Cross License” means the Intellectual Property Cross License, dated as of the
date hereof, by and between General Electric and Genworth.

 

“European Transition Services Agreement” means the Transitional Services
Agreement, dated as of the date hereof, between Financial Insurance Group
Services Limited and GE Life Services Limited.

 

--------------------------------------------------------------------------------


 

“GEFAHI Divested Companies” means the following companies and their associated
business divested by GEFAHI on or about August 29, 2003:  (i) GE Property and
Casualty Insurance Company; (ii) GE Casualty Insurance Company; (iii) GE
Indemnity Insurance Company; (iv) GE Auto & Home Insurance Company, (v) Bayside
Casualty Insurance Company; (vi) GE Financial Assurance Japan Ltd.; (vii) GE
Edison Life Insurance Company; (viii) Toho Shinyo Hosho Company; and (ix) GE
Edison Services Company.

 

“Information Systems” means computing, telecommunications or other digital
operating or processing systems or environments, including, without limitation,
computer programs, data, databases, computers, computer libraries,
communications equipment, networks and systems.  When referenced in connection
with Services, Information Systems shall mean the Information Systems accessed
and/or used in connection with the Services.

 

“Intellectual Property” means all of the following, whether protected, created
or arising under the laws of the United States or any other foreign
jurisdiction: (i) patents, patent applications (along with all patents issuing
thereon), statutory invention registrations, divisions, continuations,
continuations-in-part, substitute application of the foregoing and any
extensions, reissues, restorations and reexaminations thereof, and all rights
therein provided by international treaties or conventions, (ii) copyrights, mask
work rights, database rights and design rights, whether or not registered,
published or unpublished, and registrations and applications for registration
thereof, and all rights therein whether provided by international treaties or
conventions or otherwise, (iii) trademarks, service marks, trade dress, logos
and other identifiers of source, including all goodwill associated therewith and
all common law rights, registrations and applications for registration thereof,
and all rights therein provided by international treaties or conventions, and
all reissues, extensions and renewals of any of the foregoing, (iv) intellectual
property rights arising from or in respect of domain names, domain name
registrations and reservations, (v) trade secrets, (vi) intellectual property
rights arising from or in respect of Technology, and (vii) all other
applications and registrations related to any of the intellectual property
rights set forth in the foregoing clauses (i) – (vi) above.

 

“Investment Management Agreements” means each of the Amended and Restated
Investment Management and Services Agreements dated as of the date hereof
between GEAM and one or more Subsidiaries of Genworth.

 

“Provider” means the party providing a Service under this Agreement.

 

“Recipient” means the party to whom a Service under this Agreement is being
provided.

 

“Representative(s)” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, financing source, attorney, investment banker
or other representative of such Person.

 

“Retained Businesses” means the insurance businesses owned or managed, directly
or indirectly, by General Electric or one of its Subsidiaries immediately prior
to the Closing and any other businesses owned or managed, directly or
indirectly, by General Electric or one of its Subsidiaries immediately prior to
the Closing that received any service or support

 

2

--------------------------------------------------------------------------------


 

substantially the same as the Company Services described in Schedule B hereto
from GEFAHI or the Company at any time prior to the Closing, in each case to the
extent such businesses are not transferred or contributed to the Company at the
Closing.

 

“Software” means the object and source code versions of computer programs and
any associated documentation therefore.

 

“Service(s)” means, individually and collectively, the GE Services, Company
Services and Undertakings (but specifically excludes the Management Consulting
Services).

 

“Service Termination Date” shall have the meaning specified in Schedule A,
Schedule A-1 or Schedule B, as applicable, in respect of any Service, or such
earlier date as provided hereunder.

 

“Technology” means, collectively, all designs, formulas, algorithms, procedures,
techniques, ideas, know-how, software, programs, models, routines, confidential
and proprietary information, databases, tools, inventions, invention
disclosures, creations, improvements, works of authorship, and all recordings,
graphs, drawings, reports, analyses, other writings, and any other embodiment of
the above, in any form, whether or not specifically listed herein.

 

“Total Consent Cost Amount” means $11 million, which amount represents the
parties’ agreed-upon good faith estimate of the anticipated out-of-pocket costs
with respect to obtaining, performing or otherwise satisfying (i) the Consents
pursuant to the terms of this Agreement and (ii) the Consents (as such term is
defined in the European Transition Services Agreement) pursuant to the terms of
the European Transition Services Agreement.

 

“Total Conversion Cost Amount” means $29.6 million, which amount represents the
parties’ agreed-upon good faith estimate of the anticipated nonrecurring,
out-of-pocket conversion costs with respect to the transition of (i) the GE
Services pursuant to the terms of this Agreement and (ii) the GEIH Services (as
such term is defined in the European Transition Services Agreement) pursuant to
the terms of the European Transition Services Agreement.

 

“Undertakings” means, collectively, the obligations of General Electric and its
Subsidiaries and Genworth and its Subsidiaries set forth in Article III.

 

“Virus” shall mean any computer instructions (i) that adversely affect the
operation, security or integrity of a computing, telecommunications or other
digital operating or processing system or environment, including without
limitation, other programs, data, databases, computer libraries and computer and
communications equipment, by altering, destroying, disrupting or inhibiting such
operation, security or integrity; (ii) that without functional purpose,
self-replicate without manual intervention; and/or (iii) that purport to perform
a useful function but which actually perform either a destructive or harmful
function, or perform no useful function and utilize substantial computer,
telecommunications or memory resources.

 

SECTION 1.02.                 Other Terms.  For purposes of this Agreement, the
following terms have the meanings set forth in the sections or agreements
indicated.

 

3

--------------------------------------------------------------------------------


 

Term

 

Section

Affiliate

 

Master Agreement

After-Tax Basis

 

Master Agreement

Agreement

 

Preamble

Breaching Party

 

Section 9.01(a)

Business Day

 

Master Agreement

Business Services Agreement

 

Master Agreement

Closing

 

Master Agreement

Closing Date

 

Master Agreement

Company

 

Recitals

Company Indemnified Party

 

Section 3.02(b)

Company Services

 

Section 2.01(b)

Company Services Manager

 

Section 2.04

Company Substitute Service

 

Section 2.01(b)

Company Vendor Agreements

 

Section 3.01(b)

Consents

 

Section 4.04(a)

Controlled

 

Cross License

Electronic Materials

 

Section 2.02(a)(iii)

Force Majeure

 

Master Agreement

General Electric

 

Preamble

GE

 

Recitals

GE Acquired Unit

 

Section 10.10

GEAM

 

Preamble

GE Basic Substitute Service

 

Section 2.01(a)

GE Confidential Information

 

Master Agreement

GE Capital

 

Preamble

GE Divested Unit

 

Section 10.10

GEFAHI

 

Preamble

GEI

 

Preamble

GE Indemnified Parties

 

Section 3.01(c)

GE Intellectual Property

 

Cross License

GEMH

 

Preamble

Genworth

 

Preamble

Genworth Acquired Unit

 

Section 10.10

Genworth Business

 

Master Agreement

Genworth Confidential Information

 

Master Agreement

Genworth Divested Unit

 

Section 10.10

Genworth Indemnified Parties

 

Section 3.01(d)

Genworth Intellectual Property

 

Cross License

GE-Owned GRC Intellectual Property

 

Section 4.03(b)

GE Services

 

Section 2.01(a)

GE Services Manager

 

Section 2.03

GE Substitute Investment IT Service

 

Section 2.01(a)

GE Substitute Service

 

Section 2.01(a)

GE Vendor Agreements

 

Section 3.01(a)

GNA

 

Preamble

 

4

--------------------------------------------------------------------------------


 

Term

 

Section

HIPAA

 

Schedule F

HIPAA Privacy Rule

 

Schedule F

IBS

 

Section 5.01(c)(i)

Improvement

 

Cross License

Investment IT Services

 

Section 2.01(a)

Laws

 

Master Agreement

Liabilities

 

Master Agreement

Management Consulting Services

 

Section 4.06(a)

Master Agreement

 

Recitals

Non-Breaching Party

 

Section 9.01(a)

Other Costs

 

Section 5.01(a)

Permitted Use

 

Section 3.02(a)

Provider Indemnified Party

 

Section 7.01

Recipient Indemnified Party

 

Section 7.02

Reinsurance Agreement(s)

 

Master Agreement

Service Charges

 

Section 5.01(a)

Six Sigma Programs

 

Section 3.02(a)

Standard for Services

 

Section 6.01

Subsidiary

 

Master Agreement

Taxes

 

Section 10.06(b)

Transactions

 

Master Agreement

Trigger Date

 

Master Agreement

 

ARTICLE II

SERVICES AND TERMS

 

SECTION 2.01.                 Services; Scope

 

(a)                                  During the period commencing on the date
hereof and ending on the relevant Service Termination Date, subject to the terms
and conditions set forth in this Agreement, General Electric shall provide or
cause to be provided to the Company the services listed in Schedule A (the “GE
Service(s)”).  The “GE Services” also shall include (1) any Services to be
provided by GE to the Company as agreed pursuant to Section 10.03(a), (2) the
investment-related information technology services set forth on Schedule A-1
(the “Investment IT Services”), and (3) any GE Substitute Service; provided,
however, that (i) the scope of each GE Service shall be substantially the same
as the scope of such service provided by GE to the Company or the Company’s
predecessor, as applicable, on the last day prior to the date hereof that such
service was provided by GE to the Company or the Company’s predecessor, as
applicable, in the ordinary course, (ii) the use of each GE Service by the
Company shall include use by the Company’s contractors in substantially the same
manner as used by the contractors of the Company or the Company’s predecessor,
as applicable, prior to the Closing and (iii) except as provided in
Section 10.10, nothing in this Agreement shall require that any GE Service be
provided other than for use in, or in connection with the Genworth Business. 
Nothing in the preceding sentence or elsewhere in this Agreement shall be deemed
to restrict or otherwise limit

 

5

--------------------------------------------------------------------------------


 

the volume or quantity of any GE Service, provided that certain volume or
quantity changes with respect to a GE Service may require the parties to
negotiate in good faith and use their commercially reasonable efforts to agree
upon a price change with respect to such GE Service pursuant to Section 10.10. 
If, for any reason, GE is unable to provide any GE Service (other than an
Investment IT Service) to the Company pursuant to the terms of this Agreement,
GE shall provide to the Company a substantially equivalent service (a “GE Basic
Substitute Service”) at or below the cost for the substituted GE Service as set
forth in Schedule A and otherwise in accordance with the terms of this
Agreement, including the Standard for Services.  If, for any reason, GE is
unable to provide any Investment IT Service to the Company pursuant to the terms
of this Agreement or GE elects to provide a substitute service in lieu of such
Investment IT Service, GE shall provide to the Company a substantially
equivalent service (a “GE Substitute Investment IT Service”) at or below the
cost for the substituted Investment IT Service as set forth in Schedule A-1
(subject to any increase in such costs provided for in the Investment Management
Agreements) and otherwise in accordance with the terms of this Agreement,
including the Standard for Services; provided, however, (i) GE shall provide the
Recipient of such GE Substitute Investment IT Service with reasonable advance
notice of the proposed commencement date of such GE Substitute Investment IT
Service and (ii) upon such Recipient’s request, GE shall provide such Recipient
with information regarding GE’s plans to substitute the existing Investment IT
Service with the GE Substitute Investment IT Service and permit such Recipient
to (A) consult with applicable GE personnel regarding the proposed GE Substitute
Investment IT Service and the third party provider thereof and (B) participate
in negotiations with any third party provider of such GE Substitute Investment
IT Service, provided that GE shall have the exclusive right, subject to the
terms of this Agreement, to ultimately select the GE Substitute Investment IT
Service and the provider thereof.  Together, the GE Basic Substitute Services
and the GE Substitute Investment IT Services shall be the “GE Substitute
Services.”

 

(b)                                 During the period commencing on the date
hereof and ending on the relevant Service Termination Date, subject to the terms
and conditions set forth in this Agreement, Genworth shall provide or cause to
be provided to GE the services listed in Schedule B (the “Company Service(s)”). 
The “Company Services” also shall include (1) any Services to be provided by the
Company to GE as agreed pursuant to Section 10.03(a) and (2) any Company
Substitute Service; provided, however, that (i) the scope of each Company
Service shall be substantially the same as the scope of such service provided by
the Company or the Company’s predecessor, as applicable, to GE on the last day
prior to the date hereof that such service was provided by the Company or the
Company’s predecessor, as applicable, to GE in the ordinary course, (ii) the use
of each Company Service by GE shall include use by GE’s contractors in
substantially the same manner as used by the contractors of GE prior to the
Closing and (iii) except as provided in Section 10.10, nothing in this Agreement
shall require that any Company Service be provided other than for use in, or in
connection with (A) the Retained Businesses or (B) the GEFAHI Divested
Companies.  Nothing in the preceding sentence or elsewhere in this Agreement
shall be deemed to restrict or otherwise limit the volume or quantity of any
Company Service, provided that certain volume or quantity changes with respect
to a Company Service may require the parties to negotiate in good faith and use
their commercially reasonable efforts to agree upon a price change with respect
to such Company Service pursuant to Section 10.10 hereof.  The Company Services
shall not include any services the Company provides or causes to be provided
pursuant to the Business Services Agreement.  If, for any reason, the Company is
unable to provide any Company Service to GE pursuant to the terms of this
Agreement, the

 

6

--------------------------------------------------------------------------------


 

Company shall provide to GE a substantially equivalent service (a “Company
Substitute Service”) at or below the cost for the substituted Company Service as
set forth in Schedule B and otherwise in accordance with the terms of this
Agreement, including the Standard for Services.

 

(c)                                  The GE Services shall include, and the
Service Charges reflect charges for, such maintenance, support, error
correction, training, updates and enhancements normally and customarily provided
by GE to its Subsidiaries that receive such services.  If the Company requests
that GE provide a custom modification in connection with any GE Service, the
Company shall be responsible for the cost of such custom modification, and to
the extent such custom modification constitutes Software and such Software and
all Intellectual Property therein is owned by GE, GE hereby assigns such
Software and all Intellectual Property therein to the Company and the Company
hereby grants GE a perpetual, worldwide, fully paid up, irrevocable,
transferable, royalty-free, non-exclusive license, with the right to sublicense,
to use and modify such Software.  The GE Services shall include all functions,
responsibilities, activities and tasks, and the materials, documentation,
resources, rights and licenses to be used, granted or provided by GE that are
not specifically described in this Agreement as a part of the GE Services, but
are incidental to, and would normally be considered an inherent part of, or
necessary subpart included within, the GE Services or are otherwise necessary
for GE to provide, or the Company to receive, the GE Services.

 

(d)                                 The Company Services shall include, and the
Service Charges reflect charges for, such maintenance, support, error
correction, training, updates and enhancements normally and customarily provided
by the Company to its Subsidiaries that receive such services.  If GE requests
that the Company provide a custom modification in connection with any Company
Service, GE shall be responsible for the cost of such custom modification, and
to the extent such custom modification constitutes Software and such Software
and all Intellectual Property therein is owned by the Company, the Company
hereby assigns such Software and all Intellectual Property therein to GE and GE
hereby grants the Company a perpetual, worldwide, fully paid up, irrevocable,
transferable, royalty-free, non-exclusive license, with the right to sublicense,
to use and modify such Software.  The Company Services shall include all
functions, responsibilities, activities and tasks, and the materials,
documentation, resources, rights and licenses to be used, granted or provided by
the Company that are not specifically described in this Agreement as a part of
the Company Services, but are incidental to, and would normally be considered an
inherent part of, or necessary subpart included within, the Company Services or
are otherwise necessary for the Company to provide, or GE to receive, the
Company Services.

 

(e)                                  This Agreement (including Section 4.03
hereof) shall not assign any rights to Technology or Intellectual Property
between the parties other than as specifically set forth herein.

 

(f)                                    The parties acknowledge and agree that in
connection with the implementation, provision, receipt and transition of the
Services, there will be certain nonrecurring, out-of-pocket conversion costs
incurred by GE or the Company.  With respect to each GE Service, GE shall either
reimburse the Company after the Service Termination Date for all actual,
out-of-pocket conversion costs incurred by the Company and related to such GE
Service or, after consultation with the Company, pay such conversion costs
directly on an as incurred basis, in either case regardless of whether the
Company replaces the GE Service with

 

7

--------------------------------------------------------------------------------


 

the same application, system, vendor or other means of effecting the GE Service;
provided, however, that GE’s payment and reimbursement obligations under this
Section 2.01(f) and Section 3.3.1 of the European Transition Services Agreement
shall not exceed, in the aggregate, the Total Conversion Cost Amount.  GE shall
be solely responsible for paying any one-time conversion and related costs with
respect to the Company Services, and any such one-time conversion or related
costs shall not be included in the Total Conversion Cost Amount.

 

(g)                                 Prior to GE’s payment of or reimbursement
for actual out-of-pocket conversion costs pursuant to Section 2.01(f) above, the
Company shall provide GE with an invoice accompanied by reasonably detailed data
and documentation sufficient to evidence the out-of-pocket expenses for which
the Company is seeking payment or reimbursement.  Upon receipt of such invoice
and data and documentation, GE shall, except as otherwise provided in
Section 2.01(f), either pay the amount of such invoice directly in accordance
with GE’s general payment terms with vendors or reimburse the Company for its
payment of the invoice within 30 days of the date of GE’s receipt of such
invoice and request for reimbursement from the Company.  If GE in good faith
disputes the invoiced amount, then the parties shall work together to resolve
such dispute.  If the parties are unable to resolve such dispute within 30 days,
the dispute shall be resolved pursuant to Section 8.02.  The parties acknowledge
and agree that no prior approval shall be required from GE for the Company to
seek any reimbursement pursuant to Section 2.01(f) and this Section 2.01(g).

 

(h)                                 Throughout the term of this Agreement, the
Provider and the Recipient of any Service shall cooperate with one another and
use their good faith, commercially reasonable efforts to effect the efficient,
timely and seamless provision and receipt of such Service.

 

(i)                                     Any Software delivered by a Provider
hereunder shall be delivered, at the election of the Provider, either (i) with
the assistance of the Provider, through electronic transmission or downloaded by
the Recipient from the GE intranet, or (ii) by installation by Provider on the
relevant equipment with retention by Provider of all tangible media on which
such Software resides.  Provider and Recipient acknowledge and agree that no
tangible medium containing such Software (including any enhancements, upgrades
or updates) will be transferred to Recipient at any time for any reason under
the terms of this Agreement, and that Provider will, at all times, retain
possession and control of any such tangible medium used or consumed by Provider
in the performance of this Agreement.  Each party shall comply with all
reasonable security measures implemented by the other party in connection with
the delivery of Software.

 

SECTION 2.02.                 Conversion Services.

 

(a)                                  During the term of this Agreement, GE shall
provide, or cause to be provided, the following support, which support shall be
in addition to the GE Services described in Schedule A and Schedule A-1, at no
cost except for actual out-of-pocket costs and expenses approved in advance in
writing by the Company Services Manager:

 

(i)                                     GE shall provide, or cause to be
provided, current and reasonably available historical data related to the GE
Services and predecessor services thereto as reasonably required by the Company
in a manner and within a time period as mutually agreed by the parties.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  GE shall make reasonably available to the
Company employees and contractors of GE whose assistance, expertise or presence
is necessary to assist the Company’s transition team in establishing a fully
functioning stand-alone environment and the timely assumption by the Company, or
by a supplier to the Company, of the GE Services.

 

(iii)                               With respect to any Software or other
electronic content (“Electronic Materials”) licensed to Genworth and its
Affiliates under the Cross License and used to provide a GE Service, GE shall
make available or deliver to the Company a copy of such Software or Electronic
Materials that are in existence and current as of the Service Termination Date
for such GE Service, including any upgrades, updates and other modifications
made to such Software and Electronic Materials since the Closing Date.  Any
upgrades, updates or other modifications to Software and Electronic Materials
made available or delivered to the Company pursuant to this Section 2.02(a)(iii)
shall be deemed to be GE Intellectual Property under the Cross License and
licensed to Genworth and its Affiliates pursuant to the terms of the Cross
License, notwithstanding that such upgrades, updates or other modifications (x)
were not used, held for use or contemplated to be used by the Genworth Group as
of the Closing Date, (y) were not Controlled by the GE Group as of the Closing
Date or (z) may constitute Improvements made after the Closing Date.

 

(b)                                 During the term of this Agreement, the
Company shall provide, or cause to be provided, the following support, which
support shall be in addition to the Company Services described in Schedule B, at
no cost except for actual out-of-pocket costs and expenses approved in advance
in writing by the GE Services Manager:

 

(i)                                     The Company shall provide, or cause to
be provided, current and reasonably available historical data related to the
Company Services and predecessor services thereto as reasonably required by GE
in a manner and within a time period as mutually agreed by the parties.

 

(ii)                                  The Company shall make reasonably
available to GE employees and contractors of the Company whose assistance,
expertise or presence is necessary to assist GE’s transition team in
establishing a fully functioning stand-alone environment in respect of the
Retained Businesses and the timely assumption by GE, or by a supplier of GE, of
the Company Services.

 

(iii)                               With respect to any Software or other
Electronic Materials licensed to General Electric and its Affiliates under the
Cross License and used to provide a Company Service, Company shall make
available or deliver to GE a copy of such Software or Electronic Materials that
are in existence and current as of the Service Termination Date for such Company
Service, including any upgrades, updates and other modifications made to such
Software and Electronic Materials since the Closing Date.  Any upgrades, updates
or other modifications to Software and Electronic Materials made available or
delivered to GE pursuant to this Section 2.02(b)(iii) shall be deemed to be
Genworth Intellectual Property under the Cross License and licensed to General
Electric and its Affiliates pursuant to the terms of the Cross License,
notwithstanding that such upgrades, updates or other modifications (x) were not
used, held for use or contemplated to be used by GE Group as of the Closing
Date, (y) were not Controlled by

 

9

--------------------------------------------------------------------------------


 

the Genworth Group as of the Closing Date or (z) may constitute Improvements
made after the Closing Date.

 

SECTION 2.03.                 GE Services Manager.  GE will designate a
dedicated services account manager (the “GE Services Manager”) who will be
directly responsible for coordinating and managing the delivery of the GE
Services and will have authority to act on GE’s behalf with respect to the
Services.  The GE Services Manager will work with the Company Services Manager
to address the Company’s issues and the parties’ relationship under this
Agreement.

 

SECTION 2.04.                 Company Services Manager.  The Company will
designate a dedicated services account manager (the “Company Services Manager”)
who will be directly responsible for coordinating and managing the delivery of
the Services by the Company and will have authority to act on the Company’s
behalf with respect to the Services.  The Company Services Manager will work
with the GE Services Manager to address GE’s issues and the parties’
relationship under this Agreement.

 

SECTION 2.05.                 Performance and Receipt of Services.  The
following provisions shall apply to the Services:

 

(a)                                  Security.  Each Provider and Recipient
shall at all times comply with its own then in-force security guidelines and
policies applicable to the performance, access and/or use of the Services and
Information Systems.

 

(b)                                 No Viruses.  Each of the Company and GE
shall take commercially reasonable measures to ensure that no Viruses or similar
items are coded or introduced into the Services or Information Systems.  If a
Virus is found to have been introduced into the Services or Information Systems,
the parties hereto shall use their commercially reasonable efforts to cooperate
and to diligently work together to eliminate the effects of such Virus.

 

(c)                                  Reasonable Care.  Each Provider and
Recipient shall exercise reasonable care in providing and receiving the Services
to (i) prevent access to the Services or Information Systems by unauthorized
Persons and (ii) not damage, disrupt or interrupt the Services or Information
Systems.

 

ARTICLE III

OTHER ARRANGEMENTS

 

SECTION 3.01.                 Vendor Agreements.

 

(a)                                  During the period beginning on the date
hereof and ending on the Trigger Date, GE is or may become a party to certain
corporate purchasing contracts, master services agreements, vendor contracts,
software and other Intellectual Property licenses or similar agreements
unrelated to the GE Services (the “GE Vendor Agreements”) under which (or under
open work orders thereunder) the Company purchases goods or services, licenses
rights to use Intellectual Property and realizes certain other benefits and
rights.  The parties hereby agree that the Company shall continue to retain the
right to purchase goods or services and continue to

 

10

--------------------------------------------------------------------------------


 

realize such other benefits and rights under each GE Vendor Agreement to the
extent allowed by such GE Vendor Agreement until the expiration or termination
date of such rights or benefits pursuant to the terms of such GE Vendor
Agreement (including, without limitation, any voluntary termination of such GE
Vendor Agreement by GE).  Additionally, for so long as the purchasing or other
rights remain in full force and effect under a GE Vendor Agreement and the
Company continues to exercise its purchasing or other rights and benefits under
such GE Vendor Agreement and for a period of six months thereafter, GE shall use
its commercially reasonable efforts, upon the written request of the Company, to
assist the Company in obtaining a purchasing contract, master services
agreement, vendor contract or similar agreement directly with the third party
provider that is a party to the GE Vendor Agreement.

 

(b)                                 During the period beginning on the date
hereof and ending on the Trigger Date, the Company is or may become a party to
certain corporate purchasing contracts, master services agreements, vendor
contracts, software and other Intellectual Property licenses or similar
agreements unrelated to the Company Services (the “Company Vendor Agreements”)
under which (or under open work orders thereunder) GE purchases goods or
services, licenses rights to use Intellectual Property and realizes certain
other benefits and rights.  The parties hereby agree that GE shall continue to
retain the right to purchase goods or services and continue to realize such
other benefits and rights under each Company Vendor Agreement to the extent
allowed by such Company Vendor Agreement until the expiration or termination
date of such rights or benefits pursuant to the terms of such Company Vendor
Agreement (including, without limitation, any voluntary termination of such
Company Vendor Agreement by the Company).  Additionally, for so long as the
purchasing or other rights remain in full force and effect under a Company
Vendor Agreement and GE continues to exercise its purchasing or other rights and
benefits under such Company Vendor Agreement and for a period of six months
thereafter, the Company shall use its commercially reasonable efforts, upon the
written request of GE, to assist GE in obtaining a purchasing contract, master
services agreement, vendor contract or similar agreement directly with the third
party provider that is a party to the Company Vendor Agreement.

 

(c)                                  The Company shall, and shall cause its
Affiliates to, indemnify defend and hold harmless on an After-Tax Basis GE and
each of its respective directors, officers and employees, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the “GE
Indemnified Parties”), from and against any and all Liabilities of the GE
Indemnified Parties relating to, arising out of or resulting from the Company or
any of its Affiliates purchasing goods or services, licensing rights to use
Intellectual Property or otherwise realizing benefits and rights under any GE
Vendor Agreements.

 

(d)                                 GE shall, and shall cause its Affiliates to,
indemnify, defend and hold harmless on an After-Tax Basis the Company and each
of its respective directors, officers and employees, and each of the heirs,
executors, successors and assigns of any of the foregoing (collectively, the
“Genworth Indemnified Parties”), from and against any and all Liabilities of the
Genworth Indemnified Parties relating to, arising out of or resulting from GE or
any of its Affiliates purchasing goods or services, licensing rights to use
Intellectual Property or otherwise realizing benefits and rights under any
Company Vendor Agreements.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.02.                 Six Sigma Programs.

 

(a)                                  With regard to the materials, concepts, and
methodology comprising the Six Sigma programs used by the Company and its
predecessors prior to the date hereof (the “Six Sigma Programs”), GE, at no cost
to Company, shall ensure that on and after the date hereof, Company may continue
to use the Six Sigma Programs in the same manner as used by the Company and its
predecessors prior to the date hereof (“Permitted Use”).

 

(b)                                 GE shall indemnify, defend and hold harmless
the Company and its directors, officers, employees and each of the heirs,
executors, successors and assigns of any of the foregoing (each a “Company
Indemnified Party”), from and against any and all Liabilities of the Company
Indemnified Parties relating to, arising out of, or resulting from, the
Permitted Use, which Liabilities relate to, arise out of, or result from, claims
or allegations relating to the Company’s right to use the Six Sigma Programs
pursuant to Section 3.02(a) hereof, and which claims or allegations are asserted
by consultants, contractors, former employees, or other Persons who contributed
to or provided such materials, concepts or methodologies to the Six Sigma
Programs.

 

ARTICLE IV

ADDITIONAL AGREEMENTS

 

SECTION 4.01.                 Leases.

 

(a)                                  Each lease or sublease listed on
Schedule C-1, pursuant to which the Company leases or subleases real property
from GE, shall remain in full force and effect pursuant to its terms unless
otherwise agreed to in writing by the parties.

 

(b)                                 Each lease or sublease listed on
Schedule C-2, pursuant to which GE leases or subleases real property from the
Company, shall remain in full force and effect pursuant to its terms unless
otherwise agreed to in writing by the parties.

 

SECTION 4.02.                 Computer-Based Resources.

 

(a)                                  Prior to the Trigger Date, the Company
shall continue to have access to the Information Systems of GE.  On and after
the Trigger Date, the Company shall not have access to all or any part of the
Information Systems of GE, except to the extent necessary for the Company to
perform the Company Services or receive the GE Services (subject to the Company
complying with all reasonable security measures implemented by GE as deemed
necessary by GE to protect its Information Systems, provided that the Company
has had a commercially reasonable period of time in which to comply with such
security measures).

 

(b)                                 Prior to the Trigger Date, GE shall continue
to have access to the Information Systems of the Company.  On and after the
Trigger Date, GE shall not have access to all or any part of the Information
Systems of the Company, except to the extent necessary for GE to perform the GE
Services or receive the Company Services (subject to GE complying with all
reasonable security measures implemented by the

 

12

--------------------------------------------------------------------------------


 

Company as deemed necessary by the Company to protect its Information Systems,
provided that GE has had a commercially reasonable period of time in which to
comply with such security measures).

 

SECTION 4.03.                 GRC Matters.

 

(a)                                  GE’s Global Research Center shall continue
to provide research and development services and related consultation to the
Company for the projects set forth in Schedule D in accordance with the terms of
any existing written agreements between the Company and GE relating thereto,
which shall continue after the date hereof in accordance with the terms of such
written agreements.

 

(b)                                 Unless the parties specifically agree
otherwise in any such existing agreement for the projects set forth in
Schedule D, as between the parties, all deliverables pursuant to such projects
and the Intellectual Property therein created by or on behalf of GE or jointly
by or on behalf of GE and the Company (other than any such Intellectual Property
or Technology provided to GE by the Company) shall be owned by GE.  All such
deliverables and Intellectual Property therein (other than any such Intellectual
Property or Technology owned by a third party) shall be referred to herein as
the “GE-Owned GRC Intellectual Property”.  The GE-Owned GRC Intellectual
Property shall be deemed to be GE Intellectual Property under the Cross License
and licensed to Genworth and its Affiliates pursuant to the terms of the Cross
License, notwithstanding that the GE-Owned GRC Intellectual Property (x) was not
used, held for use or contemplated to be used by the Genworth Group as of the
Closing Date, (y) was not Controlled by the GE Group as of the Closing Date or
(z) may constitute Improvements made after the Closing Date.

 

(c)                                  For each project listed on Schedule D, each
of the Company and GE shall be solely responsible for the costs assigned to it
on Schedule D during 2004.  If, following the date hereof, the Company desires
to enter into arrangements with GE’s Global Research Center to provide research
and development services or related consultation to the Company for any
additional projects, GE and the Company shall use commercially reasonable
efforts to negotiate in good faith a contract for such services.

 

SECTION 4.04.                 Consents.

 

(a)                                  The parties acknowledge and agree that
certain software and other licenses, consents, approvals, notices,
registrations, recordings, filings and other actions (collectively, “Consents”)
need to be obtained in connection with the Transactions.  GE shall, after
consultation with the Company, either directly pay the out-of-pocket costs
incurred to obtain, perform or otherwise satisfy each Consent or after any such
Consent is obtained, performed or otherwise satisfied, reimburse the Company for
all actual, out-of-pocket costs incurred by the Company and related to such
Consent; provided, however, that GE’s payment and reimbursement obligations
under this Section 4.04(a) and Section 4.5 of the European Transition Services
Agreement shall not exceed, in the aggregate, the Total Consent Cost Amount.  GE
shall be solely responsible for paying any costs or fees in connection with any
Consents with respect to the Company Services or with respect to any agreements
to be assigned to GE pursuant to the Master Agreement, and any such costs or
fees shall not be included in the Total Consent Cost Amount.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Prior to receiving any reimbursement for its
actual, out-of-pocket costs pursuant to Section 4.04(a) above, the Company shall
provide GE with an invoice accompanied by reasonably detailed data and
documentation sufficient to evidence the out-of-pocket expenses for which the
Company is seeking reimbursement.  Upon receipt of such invoice and data and
documentation, GE shall, except as otherwise provided in Section 4.04(a), pay
the amount of such invoice to the Company within 30 days of the date of receipt
of such invoice.  If GE in good faith disputes the invoiced amount, then the
parties shall work together to resolve such dispute.  If the parties are unable
to resolve such dispute, the dispute shall be resolved pursuant to
Section 8.02.  The parties acknowledge and agree that no prior approval from GE
shall be required for the Company to seek any reimbursement pursuant to
Section 4.04(a) and this Section 4.04(b).

 

SECTION 4.05.                 Access.

 

(a)                                  The Company will allow GE and its
Representatives reasonable access to the facilities of the Company necessary for
the performance of the GE Services listed on Schedule A and Schedule A-1 for GE
to fulfill its obligations under this Agreement.

 

(b)                                 GE will allow the Company and its
Representatives reasonable access to the facilities of GE necessary for the
performance of the Company Services listed on Schedule B for the Company to
fulfill its obligations under this Agreement.

 

SECTION 4.06.                 Management Consulting Services.

 

(a)                                  For a period of sixty (60) months from the
date hereof, subject to the payment by GE of the amount specified in
Section 4.06(e) below and upon the reasonable, prior written request of GE, the
Company will make such appropriate members of its senior management team
reasonably available to provide the services described on Schedule E (the
“Management Consulting Services”).

 

(b)                                 GE and the Company will mutually agree on
the schedule for delivery of the Management Consulting Services.  The
schedule will be based on (i) the GE and Company corporate calendars, (ii) the
GE and Company functional calendars, (iii) GE’s requests, and (iv) GE’s and the
Company’s shared customer requests.  The parties will reasonably work together
to accommodate each other’s specific needs regarding meeting logistics,
including method, travel, time, and notice.  For avoidance of doubt,
schedule conflicts shall not constitute a breach of this Agreement.

 

(c)                                  The Company will make reasonable efforts to
accommodate GE’s requests; provided however, each participating Company employee
shall not be required to spend any more time than the time spent in similar
activities in the calendar year immediately preceding the date hereof.  Meeting
and other service requests may be submitted by GE and will be considered
complete and proper if (i) presented at least one week in advance of any
required meeting or such shorter time period as agreed to by the parties, (ii)
accompanied by an agenda or a detailed listing of services requested and/or any
materials requiring preparation by the Company.  If prepared materials by the
Company are requested, then the Company, at its sole discretion, may request
additional lead time adequate to prepare the materials.

 

14

--------------------------------------------------------------------------------


 

(d)                                 The Management Consulting Services shall be
in addition to the Company’s obligations pursuant to Section 2.01(h) and 2.02(b)
of this Agreement.  In connection with providing the Management Consulting
Services and unless otherwise agreed to by the Company, the Company shall not be
required to provide any service that would (i) require the disclosure to GE of
Company trade secret information or other information that provides the Company
a significant competitive advantage, or (ii) require the Company to violate any
attorney-client privilege or otherwise lose the protection of other privileged
information.  In addition, the Company shall not be required to provide any
Management Consulting Services whenever the Company’s and GE’s interests related
to such Management Consulting Services are in conflict.

 

(e)                                  In consideration of the availability and/or
receipt of the Management Consulting Services, GE shall pay the Company the
following amounts:  (i) $1 million per month during the forty-eight (48) month
period beginning on the date hereof; and (ii) $500,000 per month thereafter
until the termination of the Company’s obligation to provide the Management
Consulting Services.  Each such monthly payment shall be payable in arrears
within thirty (30) days following the last day of the month to which such
payment relates.  GE shall also reimburse the Company’s reasonable out-of-pocket
costs and expenses incurred in connection with the provision of the Management
Consulting Services, including, but not limited to, travel and lodging expenses.

 

(f)                                    Notwithstanding anything herein to the
contrary, GE acknowledges and agrees that the Management Consulting Services are
provided as-is, that GE assumes all risks and liability arising from or relating
to its use of and reliance upon the Management Consulting Services and the
Company makes no warranty with respect thereto.  THE COMPANY HEREBY EXPRESSLY
DISCLAIMS ALL WARRANTIES REGARDING THE MANAGEMENT CONSULTING SERVICES, WHETHER
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY IN REGARD TO
QUALITY, PERFORMANCE, NONINFRINGEMENT, COMMERCIAL UTILITY, MERCHANTABILITY OR
FITNESS OF THE MANAGEMENT CONSULTING SERVICES FOR A PARTICULAR PURPOSE.

 

(g)                                 Notwithstanding the provisions of Articles
VI and VII, neither the Company nor any of its directors, officers, employees,
or any of the heirs, executors, successors or assigns of any of the foregoing
shall have any liability in contract, tort or otherwise to GE, its Affiliates or
Representatives for or in connection with the Management Consulting Services.

 

(h)                                 GE and the Company acknowledge and agree
that (i) Articles VI and VII of this Agreement shall not apply to this
Section 4.06 or the Management Consulting Services and (ii) notwithstanding
Section 10.10 of this Agreement, under no circumstances shall the Company be
obligated to provide the Management Consulting Services to a GE Divested Unit.

 

15

--------------------------------------------------------------------------------


 

ARTICLE V

COSTS AND DISBURSEMENTS; PAYMENTS

 

SECTION 5.01.                 Costs and Disbursements; Payments.

 

(a)                                  Schedules A, A-1 and B hereto set forth
with respect to each Service to be provided a description of the charges (the
“Service Charges”) for such Service or the basis for the determination thereof. 
During the 24-month period following the date of this Agreement, notwithstanding
the Service Charges set forth on Schedule B, the aggregate Service Charges
payable by GE to the Company shall, subject to reduction following termination
of any Company Service pursuant to Section 9.01(a)(ii) or Section 9.01(a)(iii),
be equal to $40 million, and such aggregate amount shall be paid by GE to the
Company in eight equal quarterly installments payable on each March 31, June 30,
September 30 and December 31 during such 24-month period.  At the time of each
quarterly payment, GE also shall pay the Service Charges for the Company
Services provided with respect to the GEFAHI Divested Companies as identified on
Schedule B in the three months ending on the date the quarterly payment is due
for so long as such Company Services are rendered.  Further, in connection with
performance of the Services and in connection with the Undertakings, the
Provider may incur certain out-of-pocket costs (the “Other Costs”), which shall,
without duplication, either be paid directly by the Recipient or reimbursed to
the Provider by the Recipient; provided that any Other Costs shall only be
payable by the Company or GE, as the case may be, in accordance with this
Section 5.01(a) if (i) such Other Costs have been authorized in writing by the
Company Services Manager (if the Company is the Recipient) or the GE Services
Manager (if GE is the Recipient) prior to having been incurred by the Provider
and (ii) the Recipient receives from the Provider reasonably detailed data and
other documentation sufficient to support the calculation of amounts due to the
Provider as a result of such Other Costs.

 

(b)                                 Notwithstanding the Service Charges set
forth in Schedule A with respect to the Company’s use of GE’s U.S. shared data
center services supporting GE’s U.S. businesses, GE shall reduce the Service
Charges with respect to such services by $2 million per quarter for a period of
two years from the date hereof.

 

(c)                                  Except with respect to Service Charges for
the provision of the Company Services during the 24-month period referenced in
Section 5.01(a):

 

(i)                                     Prior to the Trigger Date, the Provider
and Recipient shall arrange for the payment of all Service Charges and Other
Costs through the GE Internal Billing System (“IBS”).  The Recipient shall have
the right to dispute any Service Charges and Other Costs settled through the IBS
during any calendar quarter by delivering written notice of such dispute,
setting forth in reasonable detail the basis therefor, to the Provider within,
and no later than, 60 days after the end of such quarter.  As soon as
practicable after receipt of any such notice, the Provider shall provide the
Recipient with reasonably detailed data and documentation sufficient to support
the calculation of any Service Charges and Other Costs that are the subject of
the dispute.  If the Provider’s furnishing of such information does not promptly
resolve such dispute, the dispute shall be resolved pursuant to Section 8.02.

 

16

--------------------------------------------------------------------------------


 

(ii)                                  From and after the Trigger Date, the
Provider shall deliver an invoice to the Recipient on a monthly basis (or at
such other frequency as is consistent with the basis on which the Service
Charges are determined and, if applicable, charged to Affiliates of the
Provider) in arrears for the Service Charges and any Other Costs due to the
Provider under this Agreement.  The Recipient shall pay the amount of such
invoice to the Provider in U.S. dollars within seventy-five (75) days of the
date of such invoice, provided that, to the extent consistent with past practice
with respect to Services rendered outside the United States, payments may be
made in local currency.  If the Recipient fails to pay such amount (excluding
any amount contested in good faith) by such date, the Recipient shall be
obligated to pay to the Provider, in addition to the amount due, interest on
such amount at the lesser of (i) the three (3) month London Interbank Offered
Rate (LIBOR) plus 100 basis points or (ii) the maximum rate of interest allowed
by applicable law, from the date the payment was due through the date of
payment.  As soon as practicable after receipt by the Provider of any reasonable
written request by the Recipient, the Provider shall provide the Recipient with
reasonably detailed data and documentation sufficient to support the calculation
of any amount due to the Provider under this Agreement for the purpose of
verifying the accuracy of such calculation.  If, after reviewing such data and
documentation, the Recipient disputes the Provider’s calculation of any amount
due to the Provider, then the dispute shall be resolved pursuant to
Section 8.02.

 

ARTICLE VI

STANDARD FOR SERVICE; COMPLIANCE WITH LAWS

 

SECTION 6.01.                 Standard for Service.  Except as otherwise
provided in this Agreement (including in Schedules A, A-1 and B hereto), the
Provider agrees to perform the Services such that the nature, quality, standard
of care and the service levels at which such Services are performed are no less
than the nature, quality, standard of care and service levels at which the
substantially same services were performed by or on behalf of the Provider
during the most recent service period prior to the date hereof in which such
services were performed by or on behalf of the Provider in the ordinary course
(the “Standard for Services”).

 

SECTION 6.02.                 Compliance with Laws.  Each of GE and the Company
shall comply with all applicable Laws when providing or receiving the Services
or when performing obligations under this Agreement.

 

ARTICLE VII

INDEMNIFICATION; LIMITATION ON LIABILITY

 

SECTION 7.01.                 Limited Liability of a Provider.  Notwithstanding
the provisions of Section 6.01, no Provider or its Affiliates or any of their
respective directors, officers or employees, or any of the heirs, executors,
successors or assigns of any of the foregoing (each, a “Provider Indemnified
Party”), shall have any liability in contract, tort or otherwise to the
Recipient or its Affiliates or Representatives for or in connection with (i) any
Services rendered or to be rendered by any Provider Indemnified Party pursuant
to this Agreement, (ii) the transactions contemplated by this Agreement or (iii)
any Provider Indemnified Party’s actions or inactions in connection with any
such Services or transactions;

 

17

--------------------------------------------------------------------------------


 

provided, however, that such limitation on liability shall not extend to or
otherwise limit any Liabilities that have resulted directly from such Provider
Indemnified Party’s (A) gross negligence or willful misconduct, (B) improper use
or disclosure of information of, or regarding, a customer or potential customer
of a Recipient Indemnified Party (defined below) or (C) violation of applicable
Law.

 

SECTION 7.02.                 Indemnification by Each Provider.  Each Provider
shall indemnify, defend and hold harmless each relevant Recipient and each of
its Subsidiaries and each of their respective directors, officers and employees,
and each of the heirs, executors, successors and assigns of any of the foregoing
(each a “Recipient Indemnified Party”), from and against any and all Liabilities
of the Recipient Indemnified Parties relating to, arising out of, or resulting
from (i) the gross negligence or willful misconduct of a Provider Indemnified
Party in connection with the transactions contemplated by this Agreement or such
Provider Indemnified Party’s provision of the Services, (ii) the improper use or
disclosure of information of, or regarding, a customer or potential customer of
a Recipient Indemnified Party in connection with the transactions contemplated
by this Agreement or such Provider Indemnified Party’s provision of the
Services, or (iii) any violation of applicable Law by a Provider Indemnified
Party in connection with the transactions contemplated by this Agreement or such
Provider Indemnified Party’s provision of the Services; provided, that (1) the
aggregate liability of GE as a Provider pursuant to this Article VII shall in no
event exceed $15 million and (2) the aggregate liability of the Company as a
Provider pursuant to this Article VII shall in no event exceed $10 million.

 

SECTION 7.03.                 Indemnification by Each Recipient.  Each Recipient
shall indemnify, defend and hold harmless each relevant Provider Indemnified
Party from and against any and all Liabilities of the Provider Indemnified
Parties relating to, arising out of, or resulting from the provision of the
Services by any Provider or any of its Subsidiaries, except for (A) any
Liabilities that result from a Provider Indemnified Party’s negligence in
connection with the provision of the Services, (B) any Liabilities that result
from a Provider Indemnified Party’s breach of this Agreement or (C) any
Liabilities for which the Provider is required to indemnify a Recipient
Indemnified Party pursuant to Section 7.02.

 

SECTION 7.04.                 Indemnification Procedures.  The matters set forth
in Sections 5.6 through 5.9 of the Master Agreement shall be deemed incorporated
into, and made a part of, this Article VII, Sections 3.01(c) and (d) and as
otherwise applicable to this Agreement.

 

SECTION 7.05.                 Limitation on Liability.  Notwithstanding any
other provision contained in this Agreement, neither GE on the one hand, nor the
Company, on the other hand, shall be liable to the other for any special,
indirect, punitive, incidental or consequential losses, damages or expenses of
the other, including, without limitation, loss of profits, arising from any
claim relating to breach of this Agreement or otherwise relating to any of the
Services or Undertakings provided hereunder.  For clarification purposes only,
the parties hereto agree that the limitation on liability contained in this
Section 7.05 shall not apply to (a) damages awarded to a third party pursuant to
a third party claim for which a Provider is required to indemnify, defend and
hold harmless any Recipient Indemnified Party under Section 7.02, (b) damages
awarded to a third party pursuant to a third party claim for which a Recipient
is required to indemnify, defend and hold harmless any Provider Indemnified
Party under Section 7.03, (c) damages awarded to a third party pursuant to a
third party claim for which the

 

18

--------------------------------------------------------------------------------


 

Company or any of its Affiliates is required to indemnify, defend and hold
harmless any GE Indemnified Party under Section 3.01(c) and (d) damages awarded
to a third party pursuant to a third party claim for which GE or any of its
Affiliates is required to indemnify, defend and hold harmless any Genworth
Indemnified Party under Section 3.01(d).

 

SECTION 7.06.                 Liability for Payment Obligations.  Nothing in
this Article VII shall be deemed to eliminate or limit, in any respect, GE or
the Company’s express obligation in this Agreement to pay or reimburse, as
applicable, for (i) Service Charges for Services rendered in accordance with
this Agreement, (ii) Other Costs, (iii) the Total Consent Cost Amount, (iv) the
Total Conversion Cost Amount, (v) amounts in respect of the Management
Consulting Services, (vi) amounts with respect to any custom modification
provided pursuant to Sections 2.01(c) and (d) (Services; Scope), (vii) amounts
in respect of conversion services provided pursuant to Section 2.02 (Conversion
Services), (viii) amounts payable or reimbursable pursuant to the terms of the
leases referred to in Section 4.01 (Leases), (ix) amounts payable or
reimbursable pursuant to Section 4.03 (GRC Matters) and the terms of the
existing written agreements referenced therein, (x) amounts payable or
reimbursable pursuant to Section 10.03(b) (Books and Records), (xi) amounts
payable or reimbursable pursuant to Section 10.06 (Taxes), (xii) amounts payable
or reimbursable pursuant to Section 10.07 (Regulatory Approval and Compliance),
and (xiii) amounts payable or reimbursable pursuant to Section 10.10
(Assignment; No Third Party Beneficiaries).

 

SECTION 7.07.                 Exclusions.  This Article VII shall not apply to
or limit any liability or obligation of GE under Sections 3.02(a) and (b).

 

ARTICLE VIII

DISPUTE RESOLUTION

 

SECTION 8.01.                 Applicable Law.  This Agreement shall be governed
by and construed and interpreted in accordance with the Laws of the State of New
York irrespective of the choice of Laws principles of the State of New York
other than Section 5-1401 of the General Obligations Law of the State of New
York.

 

SECTION 8.02.                 Dispute Resolution.  To the extent not resolved
through discussions between the GE Services Manager and the Company Services
Manager, any dispute, controversy or claim arising out of, or relating to this
Agreement shall be resolved in accordance with Article VII of the Master
Agreement.

 

ARTICLE IX

TERMINATION

 

SECTION 9.01.                 Termination.

 

(a)                                  The term of this Agreement shall commence
on the date hereof and expire on the first date on which neither GE nor the
Company has any further obligations to provide a Service, perform an Undertaking
(excluding the obligations set forth in Section 3.02) or perform or pay for the
Management Consulting Services.  This Agreement shall terminate with respect to

 

19

--------------------------------------------------------------------------------


 

each Service and Undertaking on the applicable Service Termination Date or other
termination date specified in this Agreement or the Schedules hereto.  In
addition: (i) a Recipient may from time to time terminate any Service, in whole
and not in part, upon giving at least sixty (60) days’ (or such shorter period
of time as is mutually agreed upon in writing by the parties) prior written
notice to the Provider specifying which Service is being so terminated (such
termination will not in any way affect the obligations of the party terminating
this Agreement with respect to such Service to continue to receive all other
Services not so terminated and to continue to provide Services as required by
this Agreement); provided, however, that GE may not exercise this termination
right during the 24-month period commencing on the date hereof; (ii) either
party (the “Non-Breaching Party”) may terminate this Agreement with respect to
any Service, in whole but not in part, at any time upon prior written notice by
the Non-Breaching Party to the other party (the “Breaching Party”) if the
Breaching Party has failed to perform any of its material obligations under this
Agreement relating to such Service, and such failure shall have continued
without cure for a period of sixty (60) days after receipt by the Breaching
Party of a written notice of such failure from the Non-Breaching Party seeking
to terminate such Service; provided, however, that no Service may be terminated
pursuant to this clause (ii) until the parties have completed the dispute
resolution process set forth in Section 7.2 of the Master Agreement with respect
to such Service; and (iii) the parties may from time to time mutually agree to
terminate any Service, in whole but not in part, provided that any such
agreement to terminate a Service shall comply with Section 10.11 and include all
terms and conditions applicable to termination of the Service to be terminated.

 

(b)                                 In addition to and not in limitation of the
rights and obligations set forth in Section 2.01(h), upon the request of the
Recipient of a Service, (i) the Provider of such Service will, during the term
of this Agreement during which such Provider is providing such Service to the
Recipient, cooperate with the Recipient and use its good faith, commercially
reasonable efforts to assist the transition of such Service to the Recipient (or
Affiliate of the Recipient or such third-party vendor designated by the
Recipient) by the Service Termination Date for such Service and (ii) the
Provider of such Service will, for a reasonable period of time after the
effective date of any termination (which shall not exceed the earlier of (1) the
applicable Service Termination Date set forth on Schedule A, Schedule A-1, or
Schedule B and (2) six months after the effective date of termination) of any
such Service pursuant to clause (ii) of Section 9.01(a), (A) at the written
request of the Recipient, continue to provide the terminated Service (subject to
the timely payment, when due and payable, by the Recipient of all Service
Charges related to such terminated Service) and (B) cooperate with the Recipient
and use its good faith, commercially reasonable efforts to assist the transition
of such Service to the Recipient (or Affiliate of the Recipient or such
third-party vendor designated by the Recipient) as soon as reasonably
practicable.  The Service Charges for a terminated Service that is continuing to
be provided pursuant to clause (ii)(A) of the preceding sentence shall be the
same as were in effect prior to the termination of such Service.

 

SECTION 9.02.                 Effect of Termination.  Except with respect to any
Service that is continuing to be provided pursuant to clause (ii)(A) of
Section 9.01(b) after the termination of such Service, upon termination or
expiration of any Service or Undertaking pursuant to this Agreement, the
relevant Provider will have no further obligation to provide the terminated
Service or expired Undertaking, and the relevant Recipient will have no
obligation to pay any future Service Charges or Other Costs relating to any such
Service or Undertaking (other

 

20

--------------------------------------------------------------------------------


 

than for or in respect of Services or Undertakings provided in accordance with
the terms of this Agreement and received by such Recipient prior to such
termination).  Upon termination of this Agreement in accordance with its terms,
no Provider will have any further obligation to provide any Service or
Undertaking, and no Recipient will have any obligation to pay any Service
Charges or Other Costs relating to any Service or Undertaking or make any other
payments under this Agreement (other than for or in respect of Services or
Undertakings received by such Recipient prior to such termination).

 

SECTION 9.03.                 Survival.  Sections 3.02(a) and (b) (Six Sigma
Programs), Section 4.01 (Leases), Section 4.02 (Computer-Based Resources),
Sections 4.06(c) and (d) (Management Consulting Services), Article V (Costs and
Disbursements), Article VII (Indemnification; Limitation on Liability),
Article VIII (Dispute Resolution), Section 9.02 (Effect of Termination),
Section 9.03 (Survival), and Article X (General Provisions) shall survive the
expiration or other termination of this Agreement and remain in full force and
effect.

 

SECTION 9.04.                 Business Continuity; Force Majeure.

 

(a)                                  Each of GE and the Company shall maintain
and comply with reasonable disaster recovery, crisis management and business
continuity plans and procedures designed to help ensure that it can continue to
provide the Services in accordance with this Agreement in the event of a
disaster or other significant event that might otherwise impact its operations. 
Upon the written request of a Recipient, a Provider shall (i) disclose to the
Recipient the Provider’s disaster recovery, crisis management and business
continuity plans and procedures applicable to a Service and (ii) permit the
Recipient to participate in testing of such disaster recovery, crisis management
and business continuity plans and procedures, in each case so that the Recipient
may assess such plans and procedures and develop or modify its own such plans
and procedures in connection with the Service as Recipient reasonably deems
necessary.

 

(b)                                 No party hereto (or any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure; provided that such party shall have exhausted the procedures described
in its disaster recovery, crisis management, and business continuity plan.  A
party claiming the benefit of this provision shall, as soon as reasonably
practicable after the occurrence of any such event:  (i) notify the other party
of the nature and extent of any such Force Majeure condition and (ii) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement as soon as feasible.

 

ARTICLE X

GENERAL PROVISIONS

 

SECTION 10.01.           Independent Contractors.  In providing Services
hereunder, the Provider shall act solely as independent contractor and nothing
in this Agreement shall constitute or be construed to be or create a
partnership, joint venture, or principal/agent relationship between the
Provider, on the one hand, and the Recipient, on the other.  All Persons

 

21

--------------------------------------------------------------------------------


 

employed by the Provider in the performance of its obligations under this
Agreement shall be the sole responsibility of the Provider.

 

SECTION 10.02.           Subcontractors.  Any Provider may hire or engage one or
more subcontractors to perform any or all of its obligations under this
Agreement; provided that such Provider shall in all cases remain responsible for
all its obligations under this Agreement, including, without limitation, with
respect to the scope of the Services, the Standard for Services and the content
of the Services provided to the Recipient.  Under no circumstances shall any
Recipient be responsible for making any payments directly to any subcontractor
engaged by a Provider.

 

SECTION 10.03.           Additional Services; Books and Records.

 

(a)                                  If, during the term of this Agreement, any
party hereto identifies a need for additional or other transition services to be
provided by or on behalf of the Company or GE, the parties hereto agree to
negotiate in good faith to provide such requested services (provided that such
services are of a type generally provided by the relevant Provider at such time)
and the applicable service fees, payment procedures, and other rights and
obligations with respect thereto.  To the extent practicable, such additional or
other services shall be provided on terms substantially similar to those
applicable to Services of similar types and otherwise on terms consistent with
those contained in this Agreement.  If, during the 24-month period commencing on
the date hereof, GE identifies a need for an additional transition service to be
provided by or on behalf of the Company and such service has, in the ordinary
course, been provided by the Company to GE prior to the date hereof, then GE
shall not be required to pay any additional consideration to the Company to
receive such service, and the Company shall be deemed to be compensated for such
service by means of the payment by GE to the Company of the amount set forth in
the second sentence of Section 5.01(a).

 

(b)                                 All books, records and data maintained by a
Provider for a Recipient with respect to the provision of a Service to such
Recipient shall be the exclusive property of such Recipient.  The Recipient, at
its sole cost and expense, shall have the right to inspect, and make copies of,
any such books, records and data during regular business hours upon reasonable
advance notice to the Provider.  At the sole cost and expense of the Provider,
upon termination of the provision of any Service, the relevant books, records
and data relating to such terminated Service shall be delivered by the Provider
to the Recipient in a mutually agreed upon format to the address of the
Recipient set forth in Section 10.05 or any other mutually agreed upon location;
provided, however, that the Provider shall be entitled to retain one copy of all
such books, records and data relating to such terminated Service for archival
purposes and for purposes of responding to any dispute that may arise with
respect thereto.

 

SECTION 10.04.           Confidential Information.  Genworth agrees to maintain
and safeguard all GE Confidential Information pursuant to Section 6.2 of the
Master Agreement and GE agrees to maintain and safeguard all Genworth
Confidential Information pursuant to Section 6.2 of the Master Agreement, and
each party hereto agrees that Section 6.2 of the Master Agreement is hereby
incorporated by reference into, and a made a part of, this Agreement.  If any
Provider in connection with the provision of a Service, or the Company in
connection with the provision of any Management Consulting Service, constitutes
a Business Associate (as defined

 

22

--------------------------------------------------------------------------------


 

in HIPAA and/or the HIPAA Privacy Rule) and uses Recipient’s, or in the case of
the Management Consulting Services, GE’s, Protected Health Information (as
defined in HIPAA and/or the HIPAA Privacy Rule), then the terms of Schedule F
shall apply with respect to such Service or Management Consulting Service.

 

SECTION 10.05.           Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 10.05):

 

(a)                                  if to GE:

 

General Electric Company
3135 Easton Turnpike
Fairfield, CT  06828
Attention:  Chief Corporate and Securities Counsel

 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153
Attention:  Howard Chatzinoff, Esq.

 

if to the Company:

 

Genworth Financial, Inc.
6620 West Broad Street
Richmond, VA 23230
Attention:  General Counsel

 

with a copy to:

 

Hunton & Williams LLP
Riverfront Plaza, East Tower
951 E. Byrd Street
Richmond, VA 23219-4074
Attention:  Allen C. Goolsby, Esq.

 

SECTION 10.06.           Taxes.

 

(a)                                  Each party shall be responsible for any
personal property taxes on property it owns or leases, for franchise and
privilege taxes on its business, and for taxes based on its net income or gross
receipts.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Each Recipient may report and (as
appropriate) pay any sales, use, excise, value-added, services, consumption, and
other taxes and duties (“Taxes”) directly if the Recipient provides the
applicable Provider with a direct pay or exemption certificate.

 

(c)                                  A Provider shall promptly notify the
applicable Recipient of, and coordinate with the Recipient the response to and
settlement of, any claim for Taxes asserted by applicable taxing authorities for
which the Recipient is alleged to be financially responsible hereunder. 
Notwithstanding the above, the Recipient’s liability for such Taxes is
conditioned upon the Provider providing the Recipient notification within ten
(10) business days of receiving any proposed assessment of any additional Taxes,
interest or penalty due by the Provider.

 

(d)                                 Each Recipient shall be entitled to receive
and to retain any refund of Taxes paid to a Provider pursuant to this
Agreement.  In the event a Provider shall be entitled to receive a refund of any
Taxes paid by a Recipient to the Provider, the Provider shall promptly pay, or
cause the payment of, such refund to the Recipient.

 

(e)                                  Each of the parties agrees that if
reasonably requested by the other party, it will cooperate with such other party
to enable the accurate determination of such other party’s tax liability and
assist such other party in minimizing its tax liability to the extent legally
permissible.  The Provider’s invoices shall separately state the amounts of any
Taxes the Provider is proposing to collect from the Recipient.

 

SECTION 10.07.           Regulatory Approval and Compliance.  Each of GE and the
Company shall be responsible for its own compliance with any and all Laws
applicable to its performance under this Agreement; provided, however, that each
of GE and the Company shall, subject to reimbursement of out-of-pocket expenses
by the requesting party, cooperate and provide one another with all reasonably
requested assistance (including, without limitation, the execution of documents
and the provision of relevant information) required by the requesting party to
ensure compliance with all applicable Laws in connection with any regulatory
action, requirement, inquiry or examination related to this Agreement or the
Services.

 

SECTION 10.08.           Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties to this Agreement shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

 

SECTION 10.09.           Entire Agreement.  Except as otherwise expressly
provided in this Agreement, this Agreement (including the Schedules hereto)
constitutes the entire agreement of the parties hereto with respect to the
subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the parties hereto
with respect to the subject matter of this Agreement.

 

24

--------------------------------------------------------------------------------


 

SECTION 10.10.           Assignment; No Third-Party Beneficiaries.  This
Agreement shall not be assigned by any party hereto without the prior written
consent of the other party; provided, however, that (i) in the event the Company
sells all or part of the Genworth Business (a “Genworth Divested Unit”) to a
third party, GE shall remain obligated to continue to provide GE Services to
such Genworth Divested Unit (but not otherwise to such third party acquirer) to
the extent it was providing such GE Services immediately prior to such
divestiture, pursuant to the terms of this Agreement, unless otherwise agreed
upon by the parties hereto, (ii) in the event GE sells all or part of the
Retained Businesses (a “GE Divested Unit”) to a third party, the Company shall
remain obligated to continue to provide Company Services to such GE Divested
Unit (but not otherwise to such third party acquirer) to the extent it was
providing such Company Services immediately prior to such divestiture, pursuant
to the terms of this Agreement, unless otherwise agreed upon by the parties
hereto, (iii) in the event the Company acquires a business or portion thereof by
merger, stock purchase, asset purchase, reinsurance or other means (a “Genworth
Acquired Unit”), then GE shall be obligated to provide the GE Services to such
Genworth Acquired Unit, to the extent applicable, pursuant to the terms of this
Agreement, unless otherwise agreed upon by the parties hereto; provided,
however, that in the event that the acquisition of a Genworth Acquired Unit
results in a change in the volume or quantity of any GE Service which thereby
causes a material increase in GE’s cost to provide such GE Service, then the
parties hereto shall negotiate in good faith and use their commercially
reasonable efforts to agree upon a mutually agreeable price adjustment for such
GE Service to compensate GE for such increased costs, and (iv) in the event GE
acquires a business that engages in a business of the type engaged in by the
Retained Businesses (a “GE Acquired Unit”), then the Company shall be obligated
to provide the Company Services to such GE Acquired Unit, to the extent
applicable, pursuant to the terms of this Agreement, unless otherwise agreed
upon by the parties hereto; provided, however, that in the event that the
acquisition of a GE Acquired Unit results in a change in the volume or quantity
of any Company Service which thereby causes a material increase in the Company’s
cost to provide such Company Service, then the parties hereto shall negotiate in
good faith and use their commercially reasonable efforts to agree upon a
mutually agreeable price adjustment for such Company Service to compensate the
Company for such increased costs.  Nothing in clause (iv) of the preceding
sentence shall be deemed to waive any party’s rights or relieve or otherwise
satisfy any party’s obligations under Section 6.12 of the Master Agreement. 
Notwithstanding the foregoing, GE’s obligation to provide Services to a Genworth
Divested Unit and the Company’s obligation to provide Services to a GE Divested
Unit shall be subject to (A) at the sole discretion of the Provider of the
Services, the implementation of new Service Charges (solely with respect to
Services to be provided to such Divested Unit) proposed by the Provider of such
Services that are consistent with applicable market rates for such Services; (B)
the seller of such Divested Unit or the third party purchaser of such Divested
Unit agreeing to pay, or cause to be paid, any incremental fees or expenses
incurred by the Provider in connection with establishing or transitioning the
provision of such Services to the third party; (C) obtaining any consents that
are necessary to enable the Provider to provide the Services to the third party;
provided, that GE and the Company shall each use commercially reasonable efforts
to obtain any such consents; (D) the third party purchaser of such Divested Unit
agreeing to any reasonable security measures implemented by the Provider in
providing the Services as deemed necessary by the Provider to protect its
Information Systems; and (E) the third party purchaser of such Divested Unit
agreeing in writing to be bound by all applicable provisions of this Agreement. 
Except as provided in

 

25

--------------------------------------------------------------------------------


 

Article VII with respect to Provider Indemnified Parties and Recipient
Indemnified Parties, this Agreement is for the sole benefit of the parties to
this Agreement and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

SECTION 10.11.           Amendment.  No provision of this Agreement may be
amended or modified except by a written instrument signed by all the parties to
such agreement.  No waiver by any party of any provision hereof shall be
effective unless explicitly set forth in writing and executed by the party so
waiving.  The waiver by either party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other subsequent
breach.

 

SECTION 10.12.           Rules of Construction.  Interpretation of this
Agreement shall be governed by the following rules of construction:  (a) words
in the singular shall be held to include the plural and vice versa and words of
one gender shall be held to include the other gender as the context requires,
(b) references to the terms Article, Section, paragraph, and Schedule are
references to the Articles, Sections, paragraphs, and Schedules to this
Agreement unless otherwise specified, (c) the word “including” and words of
similar import shall mean “including, without limitation,” (d) provisions shall
apply, when appropriate, to successive events and transactions, (e) the headings
contained herein are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement and (f) this Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.  Unless specifically stated in the Master Agreement that a particular
provision of the Master Agreement should be given effect in lieu of a
conflicting provision in this Agreement, to the extent that any provision
contained in this Agreement conflicts with, or cannot logically be read in
accordance with, any provision of the Master Agreement, the provision contained
in this Agreement shall prevail.

 

SECTION 10.13.           Counterparts.  This Agreement may be executed in one or
more counterparts, and by the different parties to each such agreement in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be as effective as delivery of a manually executed
counterpart of any such Agreement.

 

SECTION 10.14.           No Right to Set-Off.  The Recipient shall pay the full
amount of costs and disbursements including Other Costs incurred under this
Agreement, and shall not set-off, counterclaim or otherwise withhold any other
amount owed to the Provider on account of any obligation owed by the Provider to
the Recipient.

 

[SIGNATURE PAGE FOLLOWS]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

GENERAL ELECTRIC COMPANY

 

 

 

 

 

By:

/s/ Dennis D. Dammerman

 

 

 

Name: Dennis D. Dammerman

 

 

Title: Vice Chairman and Executive Officer

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ James A. Parke

 

 

 

Name: James A. Parke

 

 

Title: Vice Chairman and Chief Financial Officer

 

 

 

 

 

GE FINANCIAL ASSURANCE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Kathryn A. Cassidy

 

 

 

Name: Kathryn A. Cassidy

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

GEI, INC.

 

 

 

 

 

By:

/s/ Richard D'Avino

 

 

 

Name: Richard D'Avino

 

 

Title: Senior Vice President

 

 

 

 

 

GNA CORPORATION

 

 

 

 

 

By:

/s/ Ward E. Bobitz

 

 

 

Name: Ward E. Bobitz

 

 

Title: Vice President and Assistant Secretary

 

27

--------------------------------------------------------------------------------


 

 

GE ASSET MANAGEMENT INCORPORATED

 

 

 

 

 

By:

/s/ Alan M. Lewis

 

 

 

Name: Alan M. Lewis

 

 

Title: Executive Vice President

 

 

 

 

 

GE MORTGAGE HOLDINGS LLC

 

 

 

 

 

By:

/s/ Marcia A. Dall

 

 

 

Name: Marcia A. Dall

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Leon E. Roday

 

 

 

Name: Leon E. Roday

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

28

--------------------------------------------------------------------------------


 

SCHEDULE A

 

GE SERVICES

 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

Finance and Related Services

 

 

 

 

 

 

 

 

 

 

 

1.

 

Web Cash Banking
The Company will continue to have access to and use of GE’s Web Cash Banking
Application for data feeds, including General Ledger interface.

 

Actual costs via the allocation methodology developed for all GE components. 
Unit costs will not exceed the 2003 rates.

 

The earlier of the date on which GE’s ownership interest in the Company drops
below 30% or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

2.

 

Cash Banking (Europe, Canada and Australia)
The Company will continue to have access to and use of GE’s Gateway Cash Banking
Application

 

Actual costs via the allocation methodology developed for all GE components. 
Unit costs will not exceed the 2003 rates.

 

The earlier of the date on which GE’s ownership interest in the Company drops
below 30% or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

3.

 

Bank Account Administration (Global)
The Company will continue have access to and use of GE’s BAAS system for the
establishment of bank accounts.  Country specific bank accounts established
through GE arrangements will be maintained (e.g., various European countries)

 

Actual costs via the allocation methodology developed for all GE components. 
Unit costs will not exceed the 2003 rates.

 

The earlier of the date on which GE’s ownership interest in the Company drops
below 30% or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

4.

 

Treasury BRM (Global)
The Company will continue to have access to and use of GE’s BRM (Weiland)
system, which is managed by GE’s Treasury Department.

 

Actual costs via the allocation methodology developed for all GE components. 
Unit costs will not exceed the 2003 rates.

 

The earlier of the date on which GE’s ownership interest in the Company drops
below 30% or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

5.

 

Tax Systems (Global)
The Company will continue to have access to, and receive data and technical
support from, all of GE’s Tax Systems, including, but not limited to, DCS,
VantageTax(tm), GHOST, FIR, GTAS, STARS (and STARS Package), VFR, GOLD, DST
(disclosure statement tool), PTS (partnership tracking system),

 

Actual costs via the allocation methodology developed for all GE components
allocated to all items that are related to tax services in this Schedule A of
this Agreement (item #’s 5-11). Unit costs will not exceed the 2004 rates.

 

The earlier of the Trigger Date +6 months or the completion of the Company’s
transition.

 

29

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

OSCAR (state tax calendar) and other systems.

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

State Tax Compliance (US)
GE will continue to provide state and local income and franchise tax services
including the preparation and the filing of all of the state local income and
franchise tax returns consistent with past practice by GE.

 

Actual costs via the allocation methodology developed for all GE components
allocated to all items that are related to tax services in this Schedule A of
this Agreement (item #’s 5-11).  Unit costs will not exceed the 2004 rates.

 

The earlier of the Trigger Date or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

7.

 

State Tax Planning (US)
GE will continue to provide state and local tax consulting services consistent
with past practice by GE.

 

Actual costs via the allocation methodology developed for all GE components
allocated to all items that are related to tax services in this Schedule A of
this Agreement (item #’s 5-11).  Unit costs will not exceed the 2004 rates.

 

The earlier of the Trigger Date or completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

8.

 

U.S. Tax Compliance (US)
GE will continue to provide federal tax services including the access to the tax
return software which includes the functionality for the preparation and the
filing of all U.S. federal tax returns consistent with past practice by GE.

 

Actual costs via the allocation methodology developed for all GE components
allocated to all items that are related to tax services in this Schedule A of
this Agreement (item #’s 5-11). Unit costs will not exceed the 2004 rates.

 

The earlier of the Trigger Date or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

9.

 

U.S. Tax Planning (US)
GE will continue to provide federal tax consulting services consistent with past
practice by GE.

 

Actual costs via the allocation methodology developed for all GE components
allocated to all items that are related to tax services in this Schedule A of
this Agreement (item #’s 5-11).  Unit costs will not exceed the 2004 rates.

 

The earlier of the Trigger Date or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

10.

 

Non-U.S. Tax Compliance (Global)
GE will continue to provide global tax services including the preparation and
the filing of non-U.S. tax returns consistent with past practice by GE.

 

Actual costs via the allocation methodology developed for all GE components
allocated to all items that are related to tax services in this Schedule A of
this Agreement (item #’s 5-11).  Unit costs will not exceed the 2004 rates.

 

The earlier of the Trigger Date or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

11.

 

Non-U.S. Tax Planning (Global)
GE will continue to provide global tax consulting services consistent with past
practice by GE.

 

Actual costs via the allocation methodology developed for all GE components
allocated to all items that are related to tax services in this Schedule

 

The earlier of the Trigger Date or the completion of the Company’s transition.

 

30

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

 

 

A of this Agreement (item #’s 5-11).  Unit costs will not exceed the 2004 rates.

 

 

 

 

 

 

 

 

 

 

 

12.

 

Credit Card Administration (Global)
The Company’s employees will continue to be able use GE Corporate Credit Cards
for business-related purchases (including Amex contract in Europe).

 

Actual costs via the allocation methodology developed for all GE components. 
Unit costs will not exceed the 2003 rates.

 

The earlier of the Trigger Date or completion of the Company’s transition to a
new benefit and payroll system.

 

 

 

 

 

 

 

 

 

13.

 

GAAP Reference (Global)
The Company will continue to have access to and use of GE’s GAAP Reference
materials and personnel.

 

No Charge.

 

The earlier of the Trigger Date + six months or completion of the Company’s
transition

 

 

 

 

 

 

 

 

 

14.

 

Corporate Freight Processing (Global)
The Company will continue to utilize the Corporate Freight Payment Center for
Freight Processing and Administration

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

15.

 

Corporate Audit Staff (Global)
The Company will continue to have access to and use of the GE Corporate Audit
Staff (including for business integration purposes).

 

Actual costs via the allocation methodology developed for all GE components.

 

The later of (i) the Trigger Date, (ii) the end of the Company’s second fiscal
quarter of 2005 or (iii) completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

16.

 

IBS (Global)
Access to and use of GE’s Intercompany Billing System

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date plus 6 months or completion of the Company’s
transition.

 

 

 

 

 

 

 

 

 

17.

 

Treasury Services (Global)
Operational and Consulting Process Changes for bank accounts and cash pooling
transition

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the Company’s development of
in-house capability.

 

 

 

 

 

 

 

 

 

18.

 

Treasury Services (Europe &Australia)
GE will continue to provide all required treasury support functions which are
performed today

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

19.

 

Financial Reporting Tools (Global)
The Company will continue to have access to and use of

 

Actual costs via the allocation methodology developed for all GE components.

 

For as long as the Company is required to provide financial information to GE

 

31

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

GE Financial Reporting Applications including Data Parking Lot/CDR, STAR and
WRI.

 

 

 

pursuant to the Master Agreement

 

 

 

 

 

 

 

 

 

20.

 

Financial Systems (Australia)
GE will provide access to and use of applications and support on all shared
financial systems provided by GE such as Oracle Financials, Oracle Discoverer,
Oracle Financial Analyzer to the Company’s Mortgage Division in Australia.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of one year from Trigger Date or the completion of the Company’s
transition.

 

 

 

 

 

 

 

 

 

21.

 

Financial Systems Support (Europe)
GE will provide existing finance systems service support and administration as
per the remit of the current Finance Systems group center of excellence.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of one year from Trigger Date or the completion of the Company’s
transition.

 

 

 

 

 

 

 

 

 

22.

 

Shared Services (Europe).
The GE Shared Services Centers in Europe will continue to provide shared
services support as currently provided including accounting, tax, supplier
payments).

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date + one year

 

 

 

 

 

 

 

 

 

23.

 

Shared Services (Japan)
GE will continue to provide through its offices at Kowas 35 Building, Tokyo,
Japan HR, finance (Billing), IT, Administration, and Facility support to the
Company’s Mortgage Insurance division.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of Trigger Date plus twelve months or completion of the Company’s
transition.

 

 

 

 

 

 

 

 

 

24.

 

Account Reconciliation (Europe & Australia)
GE will continue to provide Account Reconciliation Tools and Support

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date plus six months or completion of the Company’s
transition.

 

 

 

 

 

 

 

 

 

25.

 

Account Reconciliation (US, Australia & Canada)
GE will continue to provide the Company with access to and use of the Account
Reconciliation system developed and hosted by GE’s ERC division.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date plus six months of the completion of the
Company’s transition.

 

32

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

26.

 

Portfolio Analyzer – Derivatives (US)
GE will provide the Company with access to and use of its Derivative Portfolio
Analyzer Systems.

 

No charge as long as Investment Management Agreements (IMAs) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
actual costs via the allocation methodology developed for all GE components.

 

The earliest of the Trigger Date +12 Months or Termination of the IMA + 6 months
or completion of the Company’s transition

 

 

 

 

 

 

 

 

 

27.

 

CATS (US)
GE will provide the Company with access to and use of its CATS Research Tracking
& Reporting System

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components.

 

The earliest of the Trigger Date + 12 months or termination of IMA + 6 months or
completion of the Company’s transition

 

 

 

 

 

 

 

 

 

28.

 

Controllership (Europe)
GE to provide continued access to and participation in the European
Controllership Council

 

No charge

 

Trigger Date

 

 

 

 

 

 

 

 

 

29.

 

T&L Administration (US)
GE will continue to provide the Company with access to and use of its Travel
Management systems, services, and administration.

 

Combination of actual travel costs plus administrative allocation.

 

Trigger Date

 

 

 

 

 

 

 

 

 

30.

 

Derivatives Accounting (Global)
GE will provide the Company with access to and use of its MONSTER derivatives
accounting application

 

No charge as long as Investment Management Agreements (IMAs) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
actual costs via the allocation methodology developed for all GE components

 

The earliest of the Trigger Date + 12 months or Termination of the IMA + 6
months or completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

31.

 

Treasury Services (Europe)
GE will continue to provide the Company with access to and use of GE’s TRS
system while it is managed by GE’s treasury department.

 

Actual payroll costs and the expense allocation methodology developed for all GE
components.

 

The earlier of the date on which GE’s ownership interest in the Company drops
below 30% or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

Human Resources and Related Services

 

 

 

 

 

 

 

 

 

 

 

32.

 

GEII/GMS (Global)
The Company will continue to have access to and use of

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date (or up to six months later by mutual consent)

 

33

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

GE’s expatriate, ISOS emergency medical treatment and evacuation services.

 

 

 

 

 

 

 

 

 

 

 

 

 

33.

 

Payroll Administration (Global)
The Company’s payroll will continue to be processed and administered by GE
through its facilities at CBSI, Leeds and other locations covering countries in
which the Company has any employees.

 

Actual payroll costs and the expense allocation methodology developed for all GE
components.

 

Trigger Date (US); Trigger Date (or up to six months later by mutual consent)
(non-US)

 

 

 

 

 

 

 

 

 

34.

 

U.S. Benefit Plan Design & Administration
GE will administer all US benefit plans that the Company’s employees were
eligible to participate in immediately prior to this Agreement and which they
will continue to participate in pursuant to the Employee Matters Agreement.

 

Actual costs and the expense allocation methodology developed for all GE
components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

35.

 

Non U.S. Employee Benefits Services
GE will administer all non-US benefit plans that the Company’s employees were
eligible to participate in immediately prior to this Agreement and which they
will continue to participate in pursuant to the Employee Matters Agreement
wherever the Company has any employees.

 

Actual costs and the expense allocation methodology developed for all GE
components.

 

Trigger Date (or up to six months later by mutual consent)

 

 

 

 

 

 

 

 

 

36.

 

Workers Compensation (Global)
The Company’s employees will continue to participate in, and GE will continue to
administer the Workers Compensation insurance program.

 

Actual costs and the expense allocation methodology developed for all GE
components.

 

Trigger Date (or up to six months later by mutual consent)

 

 

 

 

 

 

 

 

 

37.

 

Leadership Courses (Global)
The Company’s employees will continue to be able to attend courses hosted at the
Jack Welch Leadership Center in Crotonville, New York.  GE will permit the
Company to send the same number of students to Crotonville classes in 2004 as it
permitted in 2003.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

34

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

38.

 

Executive Comp Administration (Global)
The Company’s employees may continue to participate in a combination of GE
Executive and Company Executive Compensation and other programs pursuant to the
Employee Matters Agreement, including executive medical examinations, automobile
leasing and financial counseling.

 

Actual costs and the expense allocation methodology developed for all GE
components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

39.

 

Other HR Related Applications

 

No Charge

 

Trigger Date

 

 

•

Mergers and Acquisitions (Global)

 

 

 

 

 

 

•

HR Practices (Global)

 

 

 

 

 

 

•

GE Opinion Survey (Global)

 

 

 

 

 

 

•

GE Survey Suite (Global)

 

 

 

 

 

 

•

eHR (Global)

 

 

 

 

 

 

•

HR Privacy (Global)

 

 

 

 

 

 

•

Employee Services Portal (Global)

 

 

 

 

 

 

•

Resolve (US)

 

 

 

 

 

 

•

Benefits Integration (US)

 

 

 

 

 

 

•

Benefits Access (US)

 

 

 

 

 

 

•

Oracle HR Data Mart (US)

 

 

 

 

 

 

•

Join GE (US)

 

 

 

 

 

 

•

eEMS (Global)

 

 

 

 

 

 

•

Compensation Planning (US)

 

 

 

 

 

 

•

Career Opportunity System (Global)

 

 

 

 

 

 

•

eSession C (Global)

 

 

 

 

 

 

•

eExit (Global)

 

 

 

 

 

 

•

eStart (Global)

 

 

 

 

 

 

•

Government HR Reporting System (EEOC, etc.) (US)

 

 

 

 

 

 

•

360 Degree Peer Evaluation System (Global)

 

 

 

 

 

 

•

Union Awareness (Global)

 

 

 

 

 

 

•

ELearning

 

 

 

 

 

 

•

My Development

 

 

 

 

 

 

•

Employee Verification

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

40.

 

Oracle HR (Global)
Access to and use of Oracle HR application.

 

Actual costs and the expense allocation methodology developed for all GE
components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

41.

 

Hire Systems (Global)
Access to and use of GE’s vendor-operated hiring management system.

 

Actual costs and the expense allocation developed for all GE components

 

Trigger Date

 

 

 

 

 

 

 

 

 

42.

 

RMLP, HRLP, FMP & IMLP Administration (Global)
Education for GE’s Management Leadership Programs.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

43.

 

EIMP Administration (Global)
Administrative, recruiting, education, and off-program support for GE’s
Experienced Information Management Program.

 

Actual costs via the allocation methodology developed for all GE components.

 

Second anniversary of the Trigger Date.

 

 

 

 

 

 

 

 

 

44.

 

Corporate Sourced External HR Services (Global)
Use of services purchased in bulk by GE Corporate HR on behalf of GE businesses,
e.g., background checks, job postings, etc.

 

Actual cost and the expense allocation developed for all GE components.

 

Trigger Date.

 

 

 

 

 

 

 

 

 

Legal and Related Services

 

 

 

 

 

 

 

 

 

 

 

45.

 

Legal Practice Groups, Legal & Compliance Meetings, and Legal & Compliance
Distribution Lists (Global)
The Company will continue to have access to and the opportunity to participate
in GE’s Legal Practice Groups and Legal and Compliance meetings at regional,
national, and pole levels.  GE shall include the Company’s legal and compliance
staff on all GE legal and compliance distribution lists.

 

No Charge other than meeting fees charged to all participants

 

Trigger Date.

 

 

 

 

 

 

 

 

 

46.

 

eInvoicing (US)
The Company will continue to have access to and use of the electronic law firm
billing, routing, review, and

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date.

 

36

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

approval system.

 

 

 

 

 

 

 

 

 

 

 

 

 

47.

 

GOLDnet (Global)
The Company will continue to have access to and use of GE’s legal entity
database

 

Actual costs via the allocation methodology developed for all GE components.

 

When the Company is no longer included in GOLDnet

 

 

 

 

 

 

 

 

 

48.

 

GE Legal Intranet (Global)
The Company will have continue to have access to and use of GE’s intranet set
for the legal community.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

49.

 

Westlaw Database (Global)
The Company will have access to and use of the Westlaw database.

 

Actual costs billed via the allocation methodology developed for all GE
components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

50.

 

Pay and Benefit Legal Support (Global)
GE will provide legal counsel related to the Company’s historic and continuing
participation in GE’s payroll systems and benefit plans.

 

No Charge

 

Legal counsel terminates when the Company no longer participates in the
applicable benefit plan.  Legal representation is provided for any claim for
benefits under a GE benefit plan regardless of when the claim arises, as
provided in the Master Agreement.

 

 

 

 

 

 

 

 

 

51.

 

eCommerce Related Legal Support (US)
The Retained Businesses will provide legal support of the Company’s websites.

 

No Charge

 

90 days from the date hereof.

 

 

 

 

 

 

 

 

 

52.

 

Government Relations (Global)
GE will assist and provide the Company with:

 

No Charge

 

Trigger Date except access to K. Fulton for the Mortgage business (1/1/05) and
coordination regarding tax and financial services issues (Trigger Date plus six
months)

 

•

 

Global lobbying efforts and cooperation in accessing Government Officials to
facilitate the Company’s transition 

 

 

 

 

•

 

Access to GE Washington office (K. Fulton, N. Dorn, P. Prowitt) to facilitate
the Company’s transition and introductions

 

 

 

 

•

 

Access to B. Mattox as a resource regarding the Company’s tax matters

 

 

 

 

37

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

•

 

Coordination to ensure harmonization of tax issues and financial services issues
involving GE and the Company

 

 

 

 

 

•

 

Access to K. Fulton to assist in the transitioning of the mortgage business to
the Company including without limitation assistance with issues related to
Fannie Mae and Freddie Mac

 

 

 

 

 

•

 

Continued equivalent access to GE State Level Resources

 

 

 

 

 

•

 

Consultation by K. Riordan and state-based GE liaison on matters relating to the
Company’s development of state retainers, networks and national political
organizations

 

 

 

 

 

•

 

Maintaining state tax support for the Company

 

 

 

 

 

•

 

Access to state retained lobbyists for consultation and engagement by the
Company

 

 

 

 

 

•

 

Access to GE Country Managers and use of GE resources during transition,
specifically Corporate IL&P and consultation by GE Country Managers for
introduction of the Company’s new international leaders including without
limitation introduction of the Company’s Mortgage Insurance leaders for Asia

 

 

 

 

 

•

 

GE Country Managers to provide assurances to the Canadian Government that GE’s
interests are aligned with maintaining the current strength and viability of the
Company’s Canadian Mortgage operations and  meet with Canadian Government to
facilitate the Company’s introduction to the Canadian Government

 

 

 

 

 

 

 

 

 

 

 

 

 

53.

 

Legal Preferred Provider Arrangements (Global)
The Company will be entitled to the law firm rates GE negotiates with preferred
providers.

 

No Charge.

 

Until GE ownership in the Company drops below 10%.

 

 

 

 

 

 

 

 

 

54.

 

Public Relations – Media Activity System (MAS) (Global)
The Company will continue to have access to and use of

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date plus 6 months

 

38

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

MAS.

 

 

 

 

 

 

 

 

 

 

 

 

 

55.

 

GE Ombudsman (Global)
GE shall route all Company-related inquiries to the GE ombudsman to the
Company’s ombudsman.

 

No Charge

 

Until GE ownership in the Company drops below 10%

 

 

 

 

 

 

 

 

 

56.

 

Practical Law (Europe)
The Company will continue to have access to and use of this European monthly
magazine and database.

 

Actual costs via the allocation methodology developed for all GE components. 
Unit costs will not exceed 2003 rates.

 

Trigger Date

 

 

 

 

 

 

 

 

 

57.

 

Transaction Control Authority (Global)
The Company will continue to have access to and use of GE’s Transaction Control
Authority and related software.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date.

 

 

 

 

 

 

 

 

 

58.

 

Do Not Call List (US)
The Company will continue to have access to and use of GE’s and/or the Retained
Businesses’ Do Not Call List and related software.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date.

 

 

 

 

 

 

 

 

 

59.

 

Watch List (Global)
The Company will continue to have access to and use of GE’s Watch List (OFAC,
etc.) and Watch List Database Search, used for security screening

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

60.

 

Trademark Searches, Registrations and Maintenance (Global)
GE will continue its maintenance services for all trademarks existing as of the
date hereof and used or owned by the Company and will perform trademark searches
and new registrations upon the Company’s request.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

39

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

61.

 

Non-U.S. Patent Filing and Prosecution (Global)
Upon the Company’s request, GE will file, prosecute, and pay maintenance fees
for the Company’s non-U.S. patent applications.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

62.

 

Domain Name Services (DNS) Registration and Maintenance (Global)
GE will continue its maintenance services for all URLs existing as of the date
hereof and used or owned by the Company and will perform new registrations upon
the Company’s request.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

63.

 

GE PAGE System (Global)
The Company will continue to have use of and access to GE’s PAGE system, a
software tool and database for patent matters on the same basis as it is made
available to the other GE components.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

64.

 

Holocaust Reporting (US)
GE’s ERC division shall prepare and make all US regulatory filings related to
the Holocaust on behalf of itself, the Company and any other affiliate insurance
companies owned in whole or in part by GE.  The Company shall provide ERC on a
timely basis with all required information.

 

Actual costs via the allocation methodology developed for all GE components

 

The earlier of the first date upon which consolidated filings are no longer
required by insurance regulators and the date upon which GE’s ownership in the
Company falls below 10%

 

 

 

 

 

 

 

 

 

IT – Misc Application, Infrastructure & Related Services

 

 

 

 

 

 

 

 

 

 

 

65.

 

Infrastructure Support (US)
GE will continue to provide Web Hosting, Local Area Network, Desktop, and Server
Support to the Company’s Capital Management Services team (CMS) based in New
York, New York.

 

Actual costs via the allocation methodology developed for all GE components.

 

First Anniversary of the Trigger Date

 

 

 

 

 

 

 

 

 

66.

 

e-Mail Processing (Global)
GE will continue to provide SMTP relay, spam filtering, and e-Mail support,
including Blackberry Wireless service, to the Company.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

40

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

67.

 

eDealRoom (US)
Access to and use of Deal Room Work Flow  application.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date.

 

 

 

 

 

 

 

 

 

68.

 

Support Central (Global)
GE will continue to provide support, access to and use of Support Central.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date.

 

 

 

 

 

 

 

 

 

69.

 

IP re Address Routing (Global)
GE will route the Company’s GE-assigned 3.0.0.0 network and 205.173.90.0 subnets
within GE.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date.

 

 

 

 

 

 

 

 

 

70.

 

IP Address Use (Global)
GE will allow use of the Company’s GE-assigned 3.0.0.0 subnet within the Company

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the first anniversary of the Trigger Date or completion of the
Company’s transition

 

 

 

 

 

 

 

 

 

71.

 

SSO (Global)
Access to and use of Single Sign On (“SSO”) and administration support for users
of the Company’s external web sites.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

72.

 

Remote Office Application (US)
Access to and use of the remoteoffice.ge.com application.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

73.

 

Document Repository (Global)
Access to and use of the Internet based Quickplace application for sharing
documents with employees outside of GE and the Company.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

74.

 

Messaging System (Global)
Support of the Sametime Environment.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

75.

 

Integrity Website (Global)
GE will continue to provide access to its internal Integrity Website.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

41

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

76.

 

e-Mail address change (Global)
Access to and use of <employee>@ge.com.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

77.

 

Space on the GE Website (Global)
GE will continue to contain information about the Company’s products on the GE
website, from which potential customers of the Company may be transferred to the
Company’s Website.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date.

 

 

 

 

 

 

 

 

 

78.

 

InsideGE System (Global)
GE will continue to provide the Company’s employees with access to and use of
GE’s InsideGE intranet application and all associated web sites with the same
access as provided immediately prior to the hate hereof.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date.

 

 

 

 

 

 

 

 

 

79.

 

Credit Checks (Global)
GE will continue to provide credit research services from its Alpharetta
services.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or the Company’s transition.

 

 

 

 

 

 

 

 

 

80.

 

MySixSigma (Global)
GE will continue to provide access to and use of the MySixSigma system.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the first anniversary of the Trigger Date or the completion the
Company’s transition to its own system.

 

 

 

 

 

 

 

 

 

81.

 

Six Sigma Tracking (Global)
GE will continue to provide access to and use of the Six Sigma tracking system.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the first anniversary of the Trigger Date or the completion the
Company’s transition to its own system.

 

 

 

 

 

 

 

 

 

82.

 

International Contractor Metrics (Global)
GE will provide the Company with access to and use of the eMeasure system for
International contractor reporting and tracking.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or the completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

83.

 

Database Marketing & Analysis Support (US)
GE will provide the Company with access to and use of

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date.

 

42

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

the GEFA Customer Database

 

 

 

 

 

 

 

 

 

 

 

 

 

84.

 

Database Marketing & Analysis Support (US)
GE will provide the Company with access to and use of the Consumer Analytics
Platform

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date + twelve months

 

 

 

 

 

 

 

 

 

85.

 

Database Marketing & Analysis Support (US)
GE will provide the Company with access to and use of the Prospect Database and
Infrastructure

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date + twelve months

 

 

 

 

 

 

 

 

 

86.

 

Infrastructure Support (US)
GE will continue to provide Local Area Network, Voice, Desktop, and Server
Support to the Company’s Independent Accountants Network (IAN).

 

Actual costs via the allocation methodology developed for all GE components.

 

First anniversary of the Trigger Date.

 

 

 

 

 

 

 

 

 

87.

 

Infrastructure Support (Europe)
GE will continue to provide Local Area Network, Telecommunications equipment
support, Voice, Desktop, and Server Support for the Company’s locations in
Dublin, Germany, Copenhagen and Stockholm

 

Actual costs via the allocation methodology developed for all GE components.

 

First anniversary of the Trigger Date.

 

 

 

 

 

 

 

 

 

88.

 

Voice Support (Europe)
GE will continue to provide Voice Support for the Company’s locations in
Helsinki, Oslo and the Netherlands

 

Actual costs via the allocation methodology developed for all GE components.

 

First anniversary of the Trigger Date.

 

 

 

 

 

 

 

 

 

89.

 

Deskside Support (US)
GE will continue to provide Local Area Network, Voice, Desktop, and Server
Support to the Company’s employees in Stamford, and the Company’s real estate
employees in Chicago, Atlanta & Los Angeles

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the Company’s transition

 

 

 

 

 

 

 

 

 

90.

 

Infrastructure Support (Canada)
GE will continue to provide access to and use of the GE Canada LAN system for
Company components based in Canada.

 

Actual costs via the allocation methodology developed for all GE components.

 

First anniversary of the Trigger Date.

 

43

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

91.

 

Telecommunications Services: (Global)
Domestic Outbound, 800 Inbound, Domestic and International Dial Comm, Dial Comm
Cards, Domestic Credit Card, International Direct Dial, International Credit
Card, GE Global Telecommunications Network, Videoconferencing, Worldcom
conference call facilities.

 

Actual costs via the allocation methodology in effect during the billing period
for all GE components.  Unit costs, where applicable, are not to exceed 2004
rates until December 31, 2005.  The Company will be notified 90 days in advance,
as practicable, of any change to the annual unit cost to take effect after
December 31, 2005.

 

First anniversary of the Trigger Date. Use of GE’s telecommunication services
(either in totality or individual components) can be extended in one-year
increments based upon mutual agreement of both the Company and GE.

 

 

 

 

 

 

 

 

 

92.

 

Network Services: (Global)
VPN Services; Proxy Server Management, Internet Routers, DNS Management,
installation and configuration management; hardware, software, and carrier
service provisioning, contract maintenance; Project Management; problem and
change control management, E-mail gateway, Spam filters, Nortel remote access
and GNO facilitation and coordination of services for WAN, ISP, and MAN
Connectivity.

 

Actual costs via the allocation methodology in effect during the billing period
for all GE components.  Unit costs, where applicable, are not to exceed 2004
rates until December 31, 2005.  The Company will be notified 90 days in advance,
as practicable, of any change to the annual unit cost to take effect after
December 31, 2005.

 

First anniversary of the Trigger Date. Use of GE’s network services (either in
totality or individual components) can be extended in one-year increments based
upon mutual agreement of both the Company and GE.

 

 

 

 

 

 

 

 

 

93.

 

Remote Access Services (Global)
The Company will continue to have access to the Fibrelink infrastructure for
remote access.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

94.

 

Alpharetta Data Center (US & Canada)
Mainframe, Midrange, Storage, Backup, and Network services currently provided by
the Alpharetta Data Center.

 

Actual costs, based on usage, via the allocation methodology developed for all
GE components. Units’ costs are not to exceed 2003 rates through December 31,
2005. Unit costs for subsequent years will be established on an annual basis.
The Company will be notified 90 days in advance, as practicable, of any change
to the annual unit cost to take effect after December 31, 2005.

 

First anniversary of the Trigger Date. The Service can be extended in one-year
increments based upon the mutual agreement of both the Company and GE.

 

 

 

 

 

 

 

 

 

95.

 

Cincinnati Data Center (Global)
Mainframe, Midrange, Storage, Backup, e-Mail, Intranet, and Network services
currently provided by the Cincinnati Data Center managed by GE’s Global
Communications Operation.

 

Actual costs, based on usage, via the allocation methodology developed for all
GE components. Unit costs are not to exceed 2003 rates through December 31,
2005. Unit costs for subsequent years will be established on an annual basis. 
The Company will be

 

First Anniversary of the Trigger Date. The Service can be extended in one-year
increments based upon the mutual agreement of both the Company and GE.

 

44

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

 

 

notified 90 days in advance, as practicable, of any change to the annual unit
cost to take effect after December 31, 2005.

 

 

 

 

 

 

 

 

 

 

 

96.

 

Kingswood Data Center (Europe)
Mainframe Midrange, Storage, Backup, Security, Asset Management, and Network
services currently provided by the Kingswood Data Center.

 

Actual costs, based on usage, via the allocation methodology developed for all
GE components. Units costs are not to exceed 2003 rates through December 31,
2005. Unit costs for subsequent years will be established on an annual basis.
The Company will be notified 90 days in advance, as practicable, of any change
to the annual unit cost to take effect after December 31, 2005.

 

The earlier of the Trigger Date plus 24 months or completion of the Company’s
transition.  The Service can be extended in one-year increments based upon the
mutual agreement of both the Company and GE.

 

 

 

 

 

 

 

 

 

97.

 

Communications Network (Global)
The Company will continue to have access to GE’s intranet-based Global
Communications Network applications (GECN).

 

Actual costs, based on usage, via the allocation methodology developed for all
GE components.

 

Trigger Date.

 

 

 

 

 

 

 

 

 

98.

 

IT Technical Councils (Global)
The Company will continue to be able to participate in IT technical councils,
including, but not limited to the PMO Council, CTO Council and Security Forum &
Council.

 

No Charge

 

Trigger Date

 

 

 

 

 

 

 

 

 

99.

 

Metadata Directory Services (Global)
GE will continue to provide the Company with access to its CDI application for
Identify, Directory and Discovery Services.

 

Actual costs via the allocation methodology developed for all GE components

 

Trigger Date

 

 

 

 

 

 

 

 

 

100.

 

Helpdesk Management (US)
GE shall manage the day-to-day activities of the Company or its contractors
providing the Helpdesk, Desktop and Server support services to the retained
businesses in Lakewood, CO and Ft. Washington, PA.

 

Actual costs via the allocation methodology developed for all GE components.

 

October 22, 2004

 

45

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

Investments

 

 

 

 

 

 

 

 

 

 

 

101.

 

Fixed Income Analytics (Global)
GEAM will provide the Company with access to and use of the Fixed Income
Analytics Application (Yield Book Desktop Application).

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earliest of the Trigger Date + 12 months or termination of the IMA + 6
months or signing of a vendor agreement by the Company

 

 

 

 

 

 

 

 

 

102.

 

Fixed Income Analytics and Cash Flows (Global)
GEAM will provide the Company with access to and use of the Fixed Income
Analytics and Cash Flows Application (BondEdge).

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earliest of the Trigger Date + 12 months or termination of the IMA + 6
months or signing of a vendor agreement by the Company

 

 

 

 

 

 

 

 

 

103.

 

Bloomberg Desk Top Application (Global)
GEAM will provide the Company with access to and use of Bloomberg Desktop
Application.

 

No Charge as long as Investment Management Agreements  (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of the Trigger Date or termination of the IMA + 6 months or signing
of a vendor agreement by the Company

 

 

 

 

 

 

 

 

 

104.

 

Credit Analysis (Global)
GEAM will provide the Company with access to and use of the Credit Analysis
application (KMV Credit Tool).

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of the Trigger Date or termination of the IMA + 6 months or signing
of a vendor agreement by the Company

 

 

 

 

 

 

 

 

 

105.

 

Risk Monitoring/Cash Hedging (US)
GEAM will provide the Company access to and use of the PV01 application.

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earliest of the Trigger Date + 12 months or termination of the IMA + 6
months or completion of the Company’s transition

 

 

 

 

 

 

 

 

 

106.

 

Portfolio Optimizer (US)
GEAM will provide the Company with access to and use of the GRC Optimizer
application.

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earliest of the Trigger Date + 12 months or termination of the IMA + 6
months or completion of the Company’s transition

 

46

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

107.

 

Cash Forecasting (US)
GEAM will provide the Company with access to and use of the Cash Forecasting
system, A2P2.

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earliest of the Trigger Date + 12 months or termination of the IMA + 6
months or completion of the Company’s transition

 

 

 

 

 

 

 

 

 

108.

 

Risk Monitoring Tool (US)
GEAM will provide the Company with access to and use of the Risk Monitoring
Tools, and REM.

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earliest of the Trigger Date + 12 months or termination of the IMA + 6
months or completion of the Company’s transition

 

 

 

 

 

 

 

 

 

109.

 

Market Data, Trends, and Information (Global)
GEAM will provide the Company with access to and use of the market information
provided by Reuters.

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earliest of the Trigger Date or termination of the IMA + 6 months or signing
of a vendor agreement by the Company

 

 

 

 

 

 

 

 

 

110.

 

GEAM Bloomberg Data Feed (Global)

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of the Termination of the IMA + 6 months or signing of a vendor
agreement by the Company

 

 

 

 

 

 

 

 

 

111.

 

GEAM KMV Data Feed (Global)

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of the Termination of the IMA + 6 months or signing of a vendor
agreement by the Company

 

 

 

 

 

 

 

 

 

112.

 

GEAM FTID Data Feed (Global)

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of the Termination of the IMA + 6 months or signing of a vendor
agreement by the Company

 

 

 

 

 

 

 

 

 

113.

 

GEAM Moody’s and S&P Data Feeds (Global)

 

No Charge as long as Investment Management

 

The earlier of the Termination of the IMA

 

47

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

 

 

Agreements (IMA) are in effect (included in fees payable by the Company under
IMA); Post IMA termination – Actual costs via the allocation methodology
developed for all GE components

 

+ 6 months or signing of a vendor agreement by the Company

 

 

 

 

 

 

 

 

 

114.

 

GEAM Factset Data Feeds (Global)

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of the Termination of the IMA + 6 months or signing of a vendor
agreement by the Company

 

 

 

 

 

 

 

 

 

115.

 

GEAM Intex Data Feeds (Global)

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of the Termination of the IMA + 6 months or signing of a vendor
agreement by the Company

 

 

 

 

 

 

 

 

 

116.

 

GEAM Trepp Data Feeds (Global)

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of the Termination of the IMA + 6 months or signing of a vendor
agreement by the Company

 

 

 

 

 

 

 

 

 

117.

 

GEAM Argus (US)

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earliest of the Trigger Date + 12 months or termination of the IMA + 6
months or signing of a vendor agreement by the Company

 

 

 

 

 

 

 

 

 

118.

 

GEAM Cirrus (US)

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earliest of the Trigger Date + 12 months or termination of the IMA + 6
months or signing of a vendor agreement by the Company

 

 

 

 

 

 

 

 

 

119.

 

Investments New Hire Application (US)

 

No charge as long as Investment Management

 

The earlier of the Trigger Date +12

 

 

48

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

The Company will continue to have access to and use of GE’s Investments New Hire
Application.

 

Agreements (IMA) are in effect (included in fees payable by the Company under
IMA); post IMA termination – actual cost via the allocation methodology
developed for all GE components.

 

months or completion of the Company’s transition

 

 

 

 

 

 

 

 

 

120.

 

Investments Domino Infrastructure (US)
The Company will continue to have access to and use of Investments Domino
Infrastructure.

 

No charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); post IMA termination –
actual cost via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date +12 months or completion of the Company’s
transition

 

 

 

 

 

 

 

 

 

121.

 

GEAM Compliance (US)
The Company will continue to have access to and use of GEAM’s Compliance
application.

 

No charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); post IMA termination –
actual cost via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date +12 months or completion of the Company’s
transition

 

 

 

 

 

 

 

 

 

122.

 

Beast (US)
The Company will continue to have access to and use of Beast.

 

No charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); post IMA termination –
actual cost via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date +12 months or completion of the Company’s
transition

 

 

 

 

 

 

 

 

 

123.

 

Ref Internet & Intranet
The Company will continue to have access to and use of GEAM’s Ref Internet and
Intranet

 

No charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); post IMA termination –
actual cost via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the Company’s transition

 

 

 

 

 

 

 

 

 

124.

 

Disaster Recovery
GEAM will provide the Company with disaster recovery services for the
investments-related software provided pursuant to this Agreement.

 

No charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); post IMA termination –
actual cost via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date + 12 months or completion of the Company’s
transition

 

49

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

VI

Corporate Services

 

 

 

 

 

 

 

 

 

 

 

125.

 

Corporate Jet Services (Global) Includes scheduling and use of GE Corporate Jet
and services.

 

Actual costs via the allocation methodology developed for all GE components.

 

6 months after Trigger Date.

 

 

 

 

 

 

 

 

 

126.

 

Crotonville (Global)
The Company shall have the ability to host seminars, Workout sessions, and other
meetings with customers at Crotonville facilities and may utilize Crotonville
staff to do so.

 

Facilities and meeting fees normally charged to other GE components for similar
programs.

 

Two years after Trigger Date.

 

 

 

 

 

 

 

 

VII

 

Med Supp Policies

 

 

 

 

 

 

 

 

 

 

 

 

 

127.

 

Med Supp Policies (US)
Policyholder Services and Claim Servicing Of Approximately 1300Med Supp Policies
(VFW CICA, VFW UFLIC and UFLIC at Cambridge)

 

$5.0K / month

 

December 31, 2004

 

 

 

 

 

 

 

 

VIII

 

Functions Other Than Above

 

 

 

 

 

 

 

 

 

 

 

 

128.

 

Real Estate (Global)
GE will provide assistance and consultations on all real estate services
including legal, insurance, transactional, environmental, security, facilities,
rentals, and purchasing

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

129.

 

M&A (Europe and Australia)
The Company shall have access to GE Corporate M&A teams for M&A and new market
entry opportunities.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

130.

 

Country NX (Europe)
Access to GE Country NX’s across Europe to facilitate introductions to potential
customers of the Company’s Europe Mortgage unit.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

50

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

131.

 

Marketing (Europe)
Access to GE’s European Marketing team to support the Company’s Europe Mortgage
unit’s marketing initiatives, including those linked to the ‘GE Days’.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

132.

 

Capital Markets (Europe)
Access to the GE Capital Markets team in London for support on product
development, new business sales etc. Support to include monitoring of market
developments and preparation and presentation of pitches to current and future
customers.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

 

 

 

133.

 

Sourcing Applications (Global)
Access to and use of GE’s Sourcing Systems, including Oracle SSS, eRFP,
E-Sourcing, Oracle Purchasing, eAuction and integrated applications.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of one year from the Trigger Date or the completion of the Company’s
transition.

 

 

 

 

 

 

 

 

 

134.

 

Purchasing Card Processing (Global)
The Company will continue to have access to and use of GE’s Paris system for
Purchasing Card Administration and Reconciliation, including Program
Administration Services.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

135.

 

Sourcing (Australia)
GE will continue to provide Sourcing related services

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the Company’s transition.

 

 

 

 

 

 

 

 

 

136.

 

Sourcing Data Warehouse (Global)
The Company will continue to have access to and use of GE’s sourcing data
warehouses, which are GSTAR and Proclarity.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of one year from the Trigger Date or the completion of the Company’s
transition.

 

 

 

 

 

 

 

 

 

137.

 

Customer Balance of Trade
GE will continue to supply information regarding GE’s buy and sell activities
with top Company customers including, but not limited to GE Asset Management, GE
Corporate Treasury, GE Sourcing, GE Investor

 

No charge

 

Trigger Date

 

51

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

Relations, GE Commercial Real Estate

 

 

 

 

 

 

 

 

 

 

 

 

 

138.

 

Services for Real Estate Data Warehouse and Applications (Global) GE will
provide the Company with access to and use of its Real Estate Database (GERED)
and integrated applications.

 

Actual costs via the allocation methodology developed for all GE components

 

Trigger Date

 

 

 

 

 

 

 

 

 

139.

 

Business Development (Europe)
The Company will continue to have access to Business Development resources
pursuant to activities in respect of the Genworth transaction.

 

Actual costs via the allocation methodology developed for all GE components.

 

Completion of the UK Section 105 transfer process

 

 

 

 

 

 

 

 

 

140.

 

Geoffice.com (Europe)
GE shall make available to the Company hotdesk and conference room facilities at
25 Green Street, London

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

52

--------------------------------------------------------------------------------


 

SCHEDULE A1

 

GEAM SERVICES

 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

1.

 

PCAT (US)
GE will provide the Company with access to and use of its PCAT Credit
Deterioration System

 

No Charge as long as Investment Management Agreements  (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
actual costs via the allocation methodology developed for all GE components

 

The earlier of termination of IMA + 6 months or completion of the Company’s
transition

 

 

 

 

 

 

 

 

 

2.

 

Trading Compliance (5.0/6.0) (US)
GE will provide the Company with access to and use of its Limit 5.0 and Trigger
6.0 Trading Compliance Systems

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of termination of IMA + 6 months or completion of the Company’s
transition

 

 

 

 

 

 

 

 

 

3.

 

Investment Data Warehouse (US)
GE will provide the Company with access to and use of its Investment Data
Warehouse

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of termination of IMA + 6 months or completion of the Company’s
transition

 

 

 

 

 

 

 

 

 

4.

 

Trade Order Management (US)
GE will provide the Company with access to and use of its Trade Order Management
System (TIPS and 3rd party solution when implemented)

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of termination of IMA + 6 months or completion of the Company’s
transition

 

 

 

 

 

 

 

 

 

5.

 

Portfolio Analyzer – Insurance (US)
GE will provide the Company with access to and use of its Portfolio Analyzer –
Insurance System

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of termination of IMA + 6 months or completion of the Company’s
transition

 

 

 

 

 

 

 

 

 

6.

 

Derivatives Management (US)
GE will provide the Company with access to and use of its Derivatives System
(Infinity and Principia as replacement for Infinity when implemented).

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of termination of IMA + 6 months or completion of the Company’s
transition, including, assignment of license

 

53

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

7.

 

Derivatives Reporting (US)
GE will provide the Company with access to and use of its DREAMS Derivative
Reporting System

 

No Charge as long as Investment Management Agreements (IMA) are in effect
(included in fees payable by the Company under IMA); Post IMA termination –
Actual costs via the allocation methodology developed for all GE components

 

The earlier of termination of IMA + 6 months or completion of the Company’s
transition.

 

54

--------------------------------------------------------------------------------


 

 

SCHEDULE B

 

SERVICES PROVIDED TO GE

 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

Finance and Related Services

 

 

 

 

 

 

 

 

 

1.

Treasury Services (Europe)
The Company will provide access to and use of Operational and Consulting Process
Changes for bank accounts and cash pooling transactions.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The earlier of the Trigger Date or completion of the Retained Businesses
transition.

 

 

 

 

 

 

2.

Tax Services (Global)
The Company will continue to provide global tax related services to the Retained
Business and to GE in a manner that is consistent with past practice and as
required by such Retained Business and/or GE to satisfy its global income and
other tax compliance and reporting responsibilities, including (without
limitation) the provision of tax data and information to support US federal and
state as well as non-US tax returns and the tax aspects or components of any
financial and/or statutory statements or other similar reports or filings.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

3.

Financial Systems Support (US)
Access to and use of applications provided by the Company such as Oracle
Financials, Oracle Discoverer, Oracle Financial Analyzer, Oracle AP/PO, Suspense
Control, and Safari Expense.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

4.

Check Creation (US)
The Company will continue to support and provide access to and use of the EWD
system for Check Creation and Payments.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

5.

Escheatment Services (US)
The Company will continue to provide escheatment services to the Retained
Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

55

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

6.

AP Processing & Administration (US)
The Company will continue to provide AP Processing and Administration to the
Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

7.

Fixed Assets Processing & Administration (US)
The Company will continue to provide Fixed Assets Accounting and Administration
to the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

8.

IBS Support and Processing (Global)
The Company will continue to provide inter-company billing system (IBS)
accounting and reconciliation to the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

9.

STAT/GAAP Accounting & Reporting (US)
The Company will continue to provide STAT and GAAP accounting services &
reporting to the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

10.

Technical Accounting Support (Global)
The Company will continue to provide technical accounting guidance and support
to the Retained Businesses on all accounting related issues.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

11.

Account Reconciliations (US)
The Company will continue to provide Account Reconciliation Tools and Support to
the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

12.

Financial System Support (US)
The Company will continue to provide support on all shared financial systems to
the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

13.

Sales & Use and Personal Property Tax (US)

 

Actual costs billed via the allocation

 

The later of two years from the date hereof

 

56

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

The Company will continue to prepare and file certain tax returns for the
Retained Businesses consistent with past practice by the Company

 

methodology applicable to the Retained Businesses immediately prior to the date
hereof.

 

or completion of the Retained Businesses transition but in no event later than
three years from the date hereof.

 

 

 

 

 

 

14.

Financial Reporting & Analysis (US)
The Company will continue to provide financial reporting and analysis to the
Retained Businesses for all GAAP, SEC and management reporting requirements

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

15.

Financial Planning & Analysis (Global)
The Company will continue to provide the retained businesses with FP&A support
similar to the level and scope of the activities currently provided.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

16.

Financial Accounting (US)
The Company will continue to provide the retained businesses with financial
accounting support similar to the level and scope of the activities currently
provided

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

17.

Travel and Living (US)
The Company will continue to provide travel & living processing and accounting
to the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

18.

Benefit Cost Accounting and Analysis (US)
The Company will continue to provide benefit cost tracking and analysis for the
Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date here

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

19.

Facilities and Lease Accounting and Billing for 500 Virginia Ave (US)
The Company will continue to provide accounting and billing services for 500
Virginia Drive in Fort Washington, PA

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

20.

Xerox and Postage Meter Replenishment and Accounting (US)
The Company will continue to fund DPC postage meters and

 

Actual costs billed via the allocation methodology applicable to the

 

The later of two years from the date hereof or completion of the Retained
Businesses

 

57

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

perform all necessary accounting for the Retained Businesses

 

Retained Businesses immediately prior to the date hereof

 

transition but in no event later than three years from the date hereof

 

 

 

 

 

 

21.

Expense Reporting and Analysis (US)
The Company will continue to provide expense analysis and support to the
Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof

 

 

 

 

 

 

22.

Training (US)
The Company will continue to provide training to the Retained Businesses for all
transaction processes

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof

 

 

 

 

 

 

23.

1099 Reporting and Processing (US)
The Company’s Accounts Payable group will provide 1099 reporting and processing
to the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

24.

Facilities Billing and Accounting (US)
The Company will continue to provide management oversight and perform billing
and accounting for the Richmond facilities, including space used by associates
servicing the Retained Businesses and product lines.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

25.

Payroll Reporting (US)
The Company will perform payroll-related financial reporting for the Retained
Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

 

Human Resources and Related Services

 

 

 

 

 

 

 

 

 

 

26.

GMS Expat Services (Europe)

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

Completion of GE’s move to its own European Expat Service

 

58

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

27.

HR Support and Related Services (Global)
The Company will continue to provide advice and support to the Retained
Businesses, including but not limited to; compensation planning, benefits,
payroll processing, organizational development and staffing, communications and
other employee relations activities.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

28.

MyGoals (US)
The Company will provide Retained Businesses access to and use of the MyGoals
system for mid-term performance reviews.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

29.

Sales Manager Acceleration Center (US)
Company will continue to allow GE employees access to (e.g. observation,
participation, train-the-trainer) to Company’s Sales Manager Acceleration Center
program.

 

Actual costs billed via the method used for all GE components

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

30.

Payroll Processing and Administration (Global)
The Company shall provide input of data to the system (time & attendance, etc.),
file uploads, cutting checks, regulatory filings (W-2s, etc.), and answering
payroll-related questions.

 

Actual costs billed via the method used for all GE components

 

Trigger Date (US); Trigger Date (Global) (up to six months later by mutual
consent)

 

 

 

 

 

 

31.

GEFA Facilitation Network (US)
The Company will continue to train/certify employees of the Retained Businesses
as members of the GEFA Facilitation Network.  The Company will continue to
provide access to and use of the online GFN Request service (process to request
a facilitator)

 

Actual costs billed via the method used for all GE components

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

32.

Facilitation and Training Delivery (US)
The Company will continue to provide facilitation and organizational
effectiveness support to GE and Retained Businesses.   The Company will continue
to deliver training sessions to GE and Retained Businesses as capacity permits.

 

$1,000 per day per diem.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

59

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

IT – Misc Application, Infrastructure & Related Services

 

 

 

 

 

 

 

 

 

33.

HIPAA Infrastructure Services (US)
The Company will provide access to and use of the GXS Application Integrator
application and servers used for HIPAA Transaction Compliance to the Retained
Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

34.

Web Hosting (US)
The Company will provide access to and use of infrastructure, Servicing,
Deployment of New Content, Project Management, Security, and Vendor Management
support of applications resident in the Genuity Shared Services environment to
the Retained Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

September 17, 2004

 

 

 

 

 

 

35.

e-Learning (Global)
The Company will provide the Retained Businesses with access to and use of
electronic courses available on the Company’s Lotus Learning Space environment

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

36.

GEFA University Website (Global)
The Company will provide the Retained Businesses with access to and use of the
GEFA U website for training registration and administration purposes.  Tracking
reports also will be made available upon request.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

37.

SSO (US)
The Company will provide the Retained Businesses with access to and use of
applications developed by the Company, such as SSO, GE Worker, authentication
services, and user data stores.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

38.

Image Services (US)
The Company will provide access to and use of its FileNet image repository to
the Retained Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

39.

Fax Services (US)



 

Actual costs billed via the allocation

 

The later of two years from the date hereof

 

60

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

The Company will provide access to and use of Biscom’s Fax Servers to the
Retained Businesses.

 

methodology applicable to the Retained Businesses immediately prior to the date
hereof.

 

or completion of the Retained Businesses transition but in no event later than
three years from the date hereof.

 

 

 

 

 

 

40.

Death Claims System (US)
The Company will continue to provide access to and use of its Death Claims
cross-checking system to the Retained Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

41.

Alpharetta Server Processing
The Company will continue to support and provide access to and use of
applications running on the shared UNIX server infrastructure to the Retained
Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

42.

Password Reset Services (US)
The Company will provide support of the Courion Password reset and management
system to the Retained Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

43.

Contract and Vendor Management (US)
The Company will continue to provide IT contract and vendor management support
for the Retained Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

44.

IT Security Services (US)
The Company will continue to provide security services, including policy and
firewall management, to the Retained Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

45.

Disaster Recovery Services (US)
The Company will continue to provide IT-related disaster services, including
policy, contract, and testing management, to the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

46.

VPN Hosting (US)
The Company will continue to provide VPN Hosting services to the

 

Actual costs billed via the allocation methodology applicable to the

 

The later of two years from the date hereof or completion of the Retained
Businesses

 

61

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

Retained Businesses.

 

Retained Businesses immediately prior to the date hereof.

 

transition but in no event later than three years from the date hereof.

 

 

 

 

 

 

47.

Automated e-Mail Management (US)
The Company will provide access to and use of its instance of Cisco e-Mail
Manager to the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

48.

1099-Tax Statement Processing (US)
The Company will provide access to and use of the CheckFree system to create and
view policyholder-related 1099- statements on behalf of the Retained Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

49.

Wide Area Network Management (US)
The Company will continue to provide access into, and support, of the Company’s
existing network backbone between GE locations and the data centers in
Alpharetta, Georgia; Lynchburg, Virginia; Richmond, Virginia; and Cincinnati,
Ohio.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

50.

Leasing Vendor Management (US)
The Company will continue to provide management of leasing vendors.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

51.

Helpdesk, Desktop and Server Support Services (US)
The Company will provide helpdesk, desktop and server support services to the
Retained Business’s employees located in Lakewood, Colorado and Ft. Washington,
Pennsylvania.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

October 22, 2004

 

 

 

 

 

 

52.

Licensing (Global)
The Company will continue to provide business-related licensing and related
support for the Retained Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

53.

Data Warehouse Support (US)
The Company will continue to provide to the Retained Businesses access and
support of its Finance-related data warehouse.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three

 

62

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

 

 

to the date hereof

 

years from the date hereof

 

 

 

 

 

 

54.

Project Management Office (Global)
The Company will continue to provide PMO guidance, support and project
management services to the Retained Businesses on existing and closed projects.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof

 

 

 

 

 

 

55.

Helpdesk (US)
The Company will act as paying agent and provide surge resources for the IT
helpdesk for GEAM employees located at 3003 Summer Street, Stamford, CT.

 

Actual costs billed via the allocation methodology used immediately prior to the
date hereof.

 

The earlier of the first anniversary of the Trigger Date and the Company’s
termination of GE’s network services.

 

 

 

 

 

 

56.

SAFE (US)
The Company shall provide the Retained Businesses access to and use of the SAFE
document storage environment but only with respect to the Retained Businesses’
documents.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof

 

 

 

 

 

 

57.

Servicers for Real Estate (US)
The Company will provide GEAM with access to and use of its RE Servicers
application.

 

Actual costs via the allocation methodology developed for all GE components.

 

Trigger Date

 

 

 

 

 

 

58.

Domino Infrastructure (US)
Support and maintenance of the Domino.Docs and Domino.Work Flow applications.

 

Actual costs via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the retained
businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

59.

Domino Infrastructure (Global).
Support and maintenance of the Domino.Docs and Lotus notes as used for the
Virtual File Room (part of the Lotus Collaborative Tools).

 

Actual costs via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the retained
businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

60.

Contracts Management Database (US)
The Company shall provide the Retained Businesses with access to and use of the
Contracts Management Database.

 

Actual costs via the allocation methodology applicable to the Retained
businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

63

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

IV

Legal, Compliance, Government Relations, and Public Relations Services

 

 

 

 

 

 

 

 

 

 

61.

General Internal Support (Global).
The Company will provide legal support and coordination of litigation, human
resource, intellectual property, insurance regulatory (unless otherwise
specifically described below), consumer privacy, contract, and marketing and
advertising matters, and provide compliance, government relations and public
relations support for Retained Businesses as performed immediately prior to the
Date hereof.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

Six months from the Date hereof.

 

 

 

 

 

 

62.

Legal Information Management Systems (LIMS) (US)
The Company will provide access to and use of LIMS but only with respect to data
related to the Retained Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

63.

Ombudsperson Services (US)
The Company will continue to perform ombudsperson activities for the Retained
Businesses, including: receipt of reports related to Retained Businesses;
assignment of issues to Retained Businesses for resolution; and monitoring
status of assigned issues.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

64.

Compliance Management System (CMS).
The Company will continue to provide the Retained Businesses access to and use
of its Compliance Management System.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

65.

Holding Company Act Filings (US)
The Company will provide Consolidated Form B for the Company and the Retained
Businesses.  The Retained Businesses shall provide the Company with their
relevant information.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

64

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

66.

Consolidated Insurance Regulatory Filings (US)
Any time state insurance regulators mandate that certain filings be made on a
consolidated basis among affiliated insurance companies (except holocaust
reporting), the Company shall prepare and make the filing on behalf of itself
and the Retained Businesses (and any other affiliated insurance companies owned
in whole or in part by GE consistent with practices immediately prior to the
date hereof).  The Retained Businesses and any other affiliated insurance
companies shall provide the Company with their relevant information.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the Date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

67.

Annual Statement Assistance (US)
Assistance from the Company’s Legal Department with the preparation of the
Retained Businesses’ Annual Statements filed with state insurance regulators
(a/k/a “blue books”).

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the Date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

68.

Insurance Industry Trade Associations (US)
Where there was one membership that entitled participation by the Company and
the Retained Businesses immediately prior to the Date hereof, the Company will
maintain that membership to enable continued participation by the Retained
Businesses.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the Date hereof.

 

With respect to each association, the earlier of (a) the close of the membership
year immediately following the Trigger Date and (b) the date upon which the
association’s own rules require separate membership.

 

 

 

 

 

 

69.

Privacy/Opt-Out (US)
The Company will continue to give the Retained Businesses access to and use of
its Privacy/Opt-Out application and services.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

70.

Complaints System (US)
The Company will continue to provide the Retained Businesses access to and use
of its Complaint Log system in order receive and document customer complaints.

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

65

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

VI

Services With Respect to GEFAHI Divested Companies

 

 

 

 

 

 

 

 

 

 

71.

Broadwing (US)
Broadwing Xerox Circuit

 

Cost of services as billed to purchaser of GEFAHI Divested Companies pursuant to
U.S. Computer Services Agreement dated on or about August 29, 2003 as amended.

 

August 29, 2005

 

 

 

 

 

 

72.

Billing with Respect to services provided to GEFAHI Divested Companies by GE and
the Company (US)

 

No Charge

 

Sixty (60) days from the date hereof.

 

 

 

 

 

 

73.

Management of services provided to GEFAHI Divested Companies by GE and the
Company (US and Japan)

 

No Charge

 

Sixty (60) days from the date hereof.

 

 

 

 

 

 

74.

Hewlett Packard / Blue Ash (US)
HP Blue Ash Circuit

 

No Charge

 

October 20, 2004

 

 

 

 

 

 

VII.

Functions Other Than Above

 

 

 

 

 

 

 

 

 

 

75.

Sourcing (US)
The Company will continue to provide Sourcing business services and
administrative support to the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

76.

Facilities (US)
The Company will continue to provide Facilities and Real Estate business
services and administrative support to the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

77.

Quality Training (Global)
The Company will continue to provide quality training to the Retained Businesses

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

 

 

 

 

 

78.

Vendor Management, Strategy and Negotiations (US)
The Company will continue to provide the Retained Businesses with
business-related assistance and guidance regarding vendor management, strategy
and negotiations for business process

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

66

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or
Payment Methodology

 

Service Termination Date

 

outsourcing

 

 

 

 

 

 

 

 

 

 

79.

Document Print Center (US)
The Company will continue to make available to the Retained Businesses use of
the document print center for Xerox and production services

 

Actual costs billed via the allocation methodology applicable to the Retained
Businesses immediately prior to the date hereof

 

The later of two years from the date hereof or completion of the Retained
Businesses transition but in no event later than three years from the date
hereof.

 

67

--------------------------------------------------------------------------------


 

SCHEDULE C-1

 

LEASED FACILITIES (GE to Company)

 

Line
Number

 

Lessor

 

Lessee

 

Location

 

Expiration Date

1

 

General Electric Company

 

GE Group Life Assurance Company

 

3200 N. Central Avenue, Phoenix, AZ

 

9/30/2008

 

 

 

 

 

 

 

 

 

2

 

General Electric Commercial Equipment Company

 

GE Group Life Assurance Company

 

5335 S.W. Meadows Road, Lake Oswego, OR

 

8/31/2005

 

 

 

 

 

 

 

 

 

3

 

Union Fidelity Life Insurance Company

 

General Electric Capital Assurance Company

 

200 N. Martingale Drive, Schaumburg, IL

 

2/28/2006

 

 

 

 

 

 

 

 

 

4

 

Union Fidelity Life Insurance Company

 

The Terra Financial Companies, Ltd.

 

200 N. Martingale Drive, Schaumburg, IL

 

2/28/2011

 

 

 

 

 

 

 

 

 

5

 

Heller Financial, Inc.

 

GE Capital Life Assurance Company of New York & American Mayflower Life
Insurance Company of New York

 

622 Third Avenue, New York, NY

 

8/31/2004

 

 

 

 

 

 

 

 

 

6

 

General Electric Company

 

GE Mortgage Insurance Corporation

 

320 Great Oaks Boulevard, Albany, NY

 

8/31/2004

 

 

 

 

 

 

 

 

 

7

 

GE Capital Real Estate

 

GE Mortgage Insurance Corporation

 

301 Yamoto Road, Boca Raton, FL

 

12/31/2004

 

 

 

 

 

 

 

 

 

8

 

GE Corporate

 

GE Mortgage Insurance Corporation

 

25925 Telegraph Road, Southfield, MI

 

Earlier of 2/28/2007 or Trigger Date

 

 

 

 

 

 

 

 

 

9

 

GE Corporate

 

GE Mortgage Insurance Corporation

 

640 Freedom Business Park, King of Prussia, PA

 

9/14/2006

 

 

 

 

 

 

 

 

 

10

 

General Electric Company

 

GE Mortgage Insurance Corporation

 

3200 N. Central Avenue, Phoenix, AZ

 

9/30/2008

 

 

 

 

 

 

 

 

 

11

 

GE Capital Bank

 

GE Mortgage Insurance Limited

 

6 Agar Street, London, UK

 

6/30/2004

 

 

 

 

 

 

 

 

 

12

 

GE Fleet

 

GE Mortgage Insurance Limited

 

Europalaan 6, 5232 BC’s-Hertogenbosch, Neth

 

11/30/2004

 

 

 

 

 

 

 

 

 

13

 

GE Leadership Development Europe N.V.

 

GE Mortgage Insurance Limited

 

2-4 Rond Point Schuman, Brussels, Blgm

 

12/31/2004

 

 

 

 

 

 

 

 

 

14

 

GE Capital mietfinanz

 

GE Mortgage Insurance Limited

 

Sachsenring 83, Cologne, GDR

 

12/31/2004

 

 

 

 

 

 

 

 

 

15

 

International GE AB

 

GE Mortgage Insurance Limited

 

Solna Strandvag 98, Stockholm, SWE 17175 (Office Space)

 

1/31/2007

 

 

 

 

 

 

 

 

 

16

 

International GE AB

 

GE Mortgage Insurance Limited

 

Solna Strandvag 98, Stockholm, SWE 17175 (Parking Space)

 

10/1/2006

 

68

--------------------------------------------------------------------------------


 

17

 

GE ERC

 

GE Mortgage Insurance Limited

 

107 Rue Saint Lazare, 75009, Paris, France

 

12/31/2004

 

 

 

 

 

 

 

 

 

18

 

GE Canada

 

GE Capital Mortgage Insurance Company (Canada)

 

2300 Meadowvale Blvd, Mississauga, ONT

 

12/31/2005

 

 

 

 

 

 

 

 

 

19

 

GE Canada

 

GE Capital Mortgage Insurance Company (Canada)

 

555 Dr. Frederick Philips Drive, St. Laurent, QBC

 

3/31/2008

 

 

 

 

 

 

 

 

 

20

 

GE Capital Finance Australasia Pty Ltd

 

GE Mortgage Insurance Co. Pty. Ltd.

 

143 Coronation Drive, Brisbane, Aust

 

Earlier of Trigger Date or 4/30/05

 

 

 

 

 

 

 

 

 

21

 

GE Capital Finance Australasia Pty Ltd

 

GE Mortgage Insurance Co. Pty. Ltd.

 

10 Pulteney Street, Adelaide, SA, Aust

 

Earlier of Trigger Date or 4/30/05

 

 

 

 

 

 

 

 

 

22

 

GE Capital Finance Australasia Pty Ltd

 

GE Mortgage Insurance Co. Pty. Ltd.

 

Levels 9&10 Lumley House, 7 City Road, Auckland,  NZ

 

5/31/2006

 

 

 

 

 

 

 

 

 

23

 

GE Commercial Corporation (Australia) Pty Ltd

 

GE Mortgage Insurance Co. Pty. Ltd.

 

1/110 Erindale Road, Balcatta, Perth, WA, Aust

 

Earlier of Trigger Date or 4/30/05

 

 

 

 

 

 

 

 

 

24

 

General Electric Company

 

GE Financial Trust Company

 

3200 N. Central Avenue, Phoenix, AZ

 

9/30/2008

 

 

 

 

 

 

 

 

 

25

 

General Electric Capital Company

 

GNA Corporation

 

335 Madison Avenue, New York, NY

 

12/31/2004

 

 

 

 

 

 

 

 

 

26

 

GE Company

 

GNA Corporation

 

601 S. Figouroa Street, Los Angeles, CA

 

1/31/2006

 

 

 

 

 

 

 

 

 

27

 

GE - CF

 

GNA Corporation

 

500 West Monroe Street, Chicago, IL

 

12/31/2004

 

 

 

 

 

 

 

 

 

28

 

GECC/GEC

 

GNA Corporation

 

500 Virginia Drive, Fort Washington, PA

 

8/31/2004

 

 

 

 

 

 

 

 

 

29

 

GE Vie Plus

 

RD Plus S.A.

 

Floor 29, Tour Franklin, Terrasse Boieldieu, La Defense 8, Paris, France

 

2/28/2007 or earlier termination by Vie Plus only if it is obliged to do so by
its Landlord

 

 

 

 

 

 

 

 

 

30

 

GE Capital Bank

 

Financial Insurance Company Limited

 

Park Alle 295, 2605 Brondby, Denmark

 

5/1/2007

31

 

GE Finland OY

 

Financial Assurance Company Limited

 

Malmin Kauppatie 18, Helsinki, FIN

 

Either party can terminate after 12/31/2004 with 6 months notice

 

69

--------------------------------------------------------------------------------


 

32

 

GE General Electric Finance Holding GmbH

 

GE Financial Insurance Deutschland

 

Martin-Behaim Str 8-10, Neu-Isenberg, GDR

 

12/31/2008

 

 

 

 

 

 

 

 

 

33

 

GECW

 

Financial Insurance Group Services Ltd.

 

Golden Lane, Dublin, IRE

 

6/26/2004

 

 

 

 

 

 

 

 

 

34

 

Access Graphics BV, trade name GE Access

 

Financial Insurance Group Services Ltd.

 

Dr Willem Dreeesweg 6-8 1185 VB, Amstelveen, Netherlands

 

12/31/2004 with annual renewals or 60 days notice

 

 

 

 

 

 

 

 

 

35

 

GECFS

 

GE Financial Insurance

 

Karenslyst alle 2, Oslo, NOR

 

12/30/2004

 

 

 

 

 

 

 

 

 

36

 

International GE AB

 

GE Financial Insurance Sweden

 

Noten 3 Solna Strandvag 98, Stockholm, SWE (Office Lease)

 

12/31/2010

 

 

 

 

 

 

 

 

 

37

 

International GE AB

 

GE Financial Insurance Sweden

 

Noten 3 Solna Strandvag 98, Stockholm, SWE (Parking Lease)

 

12/31/2006

 

 

 

 

 

 

 

 

 

38

 

GESF

 

GE Financial Insurance

 

Thurgaueerstrasse 40, Zurich, Switzerland

 

9/30/2004

 

 

 

 

 

 

 

 

 

39

 

GE Life Services

 

Financial Insurance Group Services Ltd.

 

Floor space totalling 40,000 square feet comprised of those floors in Vantage
West, Great West Road, Brentford identified by FIGSL and reasonably agreed by
GELS.  If GELS do not agree to the floors identified by FIGSL, the parties will
agree (each acting reasonably) within six months, the floors to be occupied by
FIGSL.  During such six month period, FIGSL will be entitled to remain in
occupation of the floors it occupies at the commencement of the six month
period.

 

6/20/2010 or earlier termination by GE only (a) if it is obliged to do so by its
Landlord or  (b) upon the termination of the lease following the exercise of a
tenant break.

 

 

 

 

 

 

 

 

 

40

 

General Electric Capital Corporation

 

General Electric Capital Assurance Company

 

501 Corporate Center Drive, Franklin, TN

 

4/30/2007

 

 

 

 

 

 

 

 

 

41

 

GE International Mexico, S. de R. L. de C.V.

 

GE Seguros del Centro, S.A. de C.V.

 

Ave. Calzada del Valle No. 205, Monterrey, Nuevo Leon, Mexico

 

9/1/2007

 

 

 

 

 

 

 

 

 

42

 

General Electric Company

 

GE Group Life Assurance Company

 

12101 Woodcrest Executive Drive, St. Louis, MO

 

1/31/2005

 

 

 

 

 

 

 

 

 

43

 

GE Supply

 

GE Mortgage Insurance Company

 

5605 Granger Road, Independence, OH

 

12/31/2005

 

 

 

 

 

 

 

 

 

44

 

GE Corporate

 

General Electric Capital Assurance Company

 

1299 Pennsylvania Avenue, Washington, DC

 

06/30/2004

 

70

--------------------------------------------------------------------------------


 

Schedule C-2

 

LEASED FACILITIES (Company to GE)

 

Line Number

 

Lessor

 

Lessee

 

Location

 

Expiration Date

1

 

GE Group Life Assurance Company

 

GE Healthcare Financial Services, a division of General Electric Capital
Corporation

 

100 Bright Meadow Boulevard, Enfield, CT

 

4/30/2005

 

 

 

 

 

 

 

 

 

2

 

General Electric Mortgage Insurance Corp.

 

Industrial Risk Insurers – Division of GE-ERC

 

2600 Michelson Drive, Irvine, CA

 

10/31/2004

 

 

 

 

 

 

 

 

 

3

 

General Electric Mortgage Insurance Corporation

 

GE Commercial Finance

 

Two Northpoint Drive, Houston, Texas

 

11/30/2006

 

 

 

 

 

 

 

 

 

4

 

GE Seguros del Centro, S.A. de C.V.

 

GE Equipo de Control y Distribucion S. de RL de CV

 

Av. Tecnológico Sur No. 100, Queretero, QRO, Mexico

 

9/2/2004

 

 

 

 

 

 

 

 

 

5

 

GE Seguros del Centro, S.A. de C.V.

 

GE Capital Fleet Services de Mexico SA de CV

 

Rubén Dario 1109 5° piso, Guadalajaro, JAL, Mexico

 

9/1/2004

 

71

--------------------------------------------------------------------------------


 

SCHEDULE D

 

GRC PROJECTS

 

Project

 

Description

 

2004 Funding

1.PROFITS

 

Tools & Methods To Analyze Credit, Equity, and Interest Rate Risk Then Create
Optimized Investment Strategies

 

$1.7 Million – Company  $1.4 Million - GE

 

 

 

 

 

2.LEO

 

Decision Engine For LTC Claims

 

$600,000 - GE

 

 

 

 

 

3.Decision Engine Closed Loop Processes

 

Completion Of Decision Engine Work Related To GENIUS and RUBICON Including
Monitoring, QA, & Updating & RUBICON Tier 3

 

$1.25 Million - GE

 

72

--------------------------------------------------------------------------------


 

Schedule E

 

MANAGEMENT CONSULTING SERVICES

 

The Management Consulting Services are broadly defined as activities performed
by Company associates that benefit other GE businesses but that do not directly
benefit Company.  The Management Consulting Services typically include
activities such as (i) attending meetings, (ii) delivering training, (iii)
providing historical and industry perspectives, (iv) participating in meetings
with rating agencies and regulators, (v) participating in government relations
activities, (vi) sharing Company best practices, and (vii) making joint sales
calls.

 

The Management Consulting Services are more fully defined below in the Services
By Function section.

 

Services By Function

 

Executive Office:
Provide to the CEO of GE and the CEO of GE Insurance general support, advice,
and strategy with respect to GE’s Retained Businesses and GE’s reinsurance
business.  Consult on various GE initiatives, including strategic
implementations, operational reviews, capital planning and other regulatory
matters.  The parties acknowledge such support will be limited by any Company
obligations deemed necessary by the Company’s CEO.

 

Finance:
Meet with the Retained Businesses’ or GE associates to provide reasonable
assistance with issue resolution directly related to historical management
participation or emerging issues, meet with the Retained Businesses’ management
to plan for and provide assistance with rating agency relations, accompany
management to ratings agency meetings, meet with the Retained Businesses’
management, auditors, regulators to provide historical perspectives.  Attend
councils at GE including Finance, Tax, Controllers and others as appropriate
including presentations of best practices as applicable.

 

Legal/Compliance:
Accompany the Retained Businesses’ management to meet with regulators, meet with
Retained Businesses’ and GE associates to provide reasonable assistance with
issue resolution directly related to historical management participation,
participate in GE Legal Councils, share applicable legal and compliance best
practices and emerging issues as applicable.

 

Government Relations/Public Relations:

Consult and provide support and advice with regard to Government Relations
planning and practice with respect to Retained Businesses, and GE’s reinsurance
businesses.  Accompany the Retained Businesses’ management to meet with
regulators, work with the Retained Businesses’ management on government
relations activities including without limitation incorporating the Retained
Businesses’ government relations agendas into the Company’s agendas and jointly
participating in events, meet with the Retained Businesses’ management,
auditors, regulators to provide historical perspectives, meet with the Retained
Businesses’ management to plan for and provide assistance with rating agency
relations, accompany Retained Businesses’ management to

 

--------------------------------------------------------------------------------


 

ratings agency meetings.  Participate in GE Government Relations planning and
present best practices as applicable.

 

Risk:
Provide general risk support, advice, and strategy with respect to the Retained
Businesses and GE’s reinsurance business. Meet with the Retained Businesses’ and
GE associates to provide reasonable assistance with issue resolution directly
related to historical management participation, participate in GE risk forums,
share applicable risk best practices.

 

Information Technology:
Meet with the Retained Businesses’ management and GE, auditors, regulators to
provide historical perspectives and strategy or consultation on emerging issues,
participate in GE information technology councils, share applicable emerging
technology practices related to strategy, standards selection and cost reduction
initiatives.

 

Marketing & Product Management:
Participate in joint sales calls for mutual GE/Company customers, meet with the
Retained Businesses’ management and other GE management to provide perspectives
with respect to the insurance industry, and share applicable marketing best
practices.

 

Operations & Six Sigma:
Meet with the Retained Businesses’ or GE associates to provide reasonable
assistance with issue resolution directly related to historical management
participation and emerging issues, make available training in insurance specific
classes developed and delivered by Company subject to availability, providing
training classes and materials on LEAN and Company- created LEAN tools for
financial services operations subject to availability (GE to pay its own travel
and living expenses), participate in the Engineering Leadership Council, meet
with the Retained Businesses’ management to provide perspectives with respect to
the insurance industry, share applicable operations best practices.

 

Actuarial:
Provide general support, advice, and strategy with respect to GE’s Retained
Businesses and reinsurance business.  Meet with the Retained Businesses’
management to plan for and provide assistance with rating agency relations,
accompany the Retained Businesses’ management to ratings agency meetings, assist
the actuarial department of GE’s reinsurance business, meet with the Retained
Businesses’ associates to provide reasonable assistance with issue resolution
directly related to historical management participation, meet with the Retained
Businesses’ management, auditors, regulators to provide historical perspectives,
share applicable actuarial best practices.

 

Human Resources:
Participate in GE HR councils and share applicable HR best practices, and make
available to GE the Company leadership training classes subject to availability
(GE to pay its own travel and living expenses).  In addition the Company will
make such appropriate subject matter experts reasonably available to provide
consultation and assistance to GE with respect any employment-related lawsuit(s)
related to Financial Guaranty Insurance Company for which GE is financially

 

2

--------------------------------------------------------------------------------


 

responsible and that are pending as of January 1, 2004, until such lawsuit(s)
are settled or otherwise finally adjudicated with no further right of appeal.

 

3

--------------------------------------------------------------------------------


 

Schedule F

 

BUSINESS ASSOCIATE ADDENDUM

 

I.                                         Purpose.

 

In order to disclose certain information to Provider under this Addendum, some
of which may constitute Protected Health Information (“PHI”) (defined below),
Recipient and Provider mutually agree to comply with the terms of this Addendum
for the purpose of satisfying the requirements of the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) and its implementing
privacy regulations at 45 C.F.R. Parts 160-164 (“HIPAA Privacy Rule”).  These
provisions shall apply to Provider to the extent that Provider is considered a
“Business Associate” under the HIPAA Privacy Rule and all references in this
section to Business Associates shall refer to Provider.  Capitalized terms not
otherwise defined herein shall have the meaning assigned in the Agreement. 
Notwithstanding anything else to the contrary in the Agreement, in the event of
a conflict between this Addendum and the Agreement, the terms of this Addendum
shall prevail.

 

II.                                     Permitted Uses and Disclosures.

 

A.           Business Associate agrees to use or disclose Protected Health
Information (“PHI”) that it creates for or receives from Recipient or its
Subsidiaries only as follows.  The capitalized term “Protected Health
Information or PHI” has the meaning set forth in 45 Code of Federal Regulations
Section 164.501, as amended from time to time.  Generally, this term means
individually identifiable health information including, without limitation, all
information, data and materials, including without limitation, demographic,
medical and financial information, that relates to the past, present, or future
physical or mental health or condition of an individual; the provision of health
care to an individual; or the past present, or future payment for the provision
of health care to an individual; and that identifies the individual or with
respect to which there is a reasonable basis to believe the information can be
used to identify the individual.  This definition shall include any demographic
information concerning members and participants in, and applicants for,
Recipient’s or its Subsidiaries’ health benefit plans.  All other terms used in
this Addendum shall have the meanings set forth in the applicable definitions
under the HIPAA Privacy Rule.

 

B.             Functions and Activities on Company’s Behalf.  Business Associate
is permitted to use and disclose PHI it creates for or receives from Recipient
or its Subsidiaries only for the purposes described in this Addendum or the
Agreement that are not inconsistent with the provisions of this Addendum, or as
required by law, or following receipt of prior written approval from whichever
of the Recipient or its Subsidiary for which the relevant PHI was created or
from which the relevant PHI was received.  In addition to these specific
requirements below, Business Associate may use or disclose PHI only in a manner
that would not violate the HIPAA Privacy Rule if done by the Recipient or its
Subsidiaries.

 

C.             Business Associate’s Operations.  Business Associate is permitted
by this Agreement to use PHI it creates for or receives from Recipient or its
Subsidiaries: (i) if such

 

--------------------------------------------------------------------------------


 

use is reasonably necessary for Business Associate’s proper management and
administration; and (ii) as reasonably necessary to carry out Business
Associate’s legal responsibilities. Business Associate is permitted to disclose
PHI it creates for or receives from Recipient or its Subsidiaries for the
purposes identified in this Section only if the following conditions are met:

 

(1)  The disclosure is required by law; or

 

(2)  The disclosure is reasonably necessary to Business Associate’s proper
management and administration, and Business Associate obtains reasonable
assurances in writing from any person or organization to which Business
Associate will disclose such PHI that the person or organization will:

 

a. Hold such PHI as confidential and use or further disclose it only for the
purpose for which Business Associate disclosed it to the person or organization
or as required by law; and

 

b. Notify Business Associate (who will in turn promptly notify whichever of the
Recipient or its Subsidiary for which the relevant PHI was created or from which
the relevant PHI was received) of any instance of which the person or
organization becomes aware in which the confidentiality of such PHI was
breached.

 

D.            Minimum Necessary Standard.  In performing the functions and
activities on Recipient’s or its Subsidiaries’ behalf pursuant to the Agreement,
Business Associate agrees to use, disclose or request only the minimum necessary
PHI to accomplish the purpose of the use, disclosure or request.  Business
Associate must have in place policies and procedures that limit the PHI
disclosed to meet this minimum necessary standard.

 

E.              Prohibition on Unauthorized Use or Disclosure.  Business
Associate will neither use nor disclose PHI it creates or receives for or from
Recipient, its Subsidiaries, or from another business associate of Recipient or
its Subsidiaries, except as permitted or required by this Addendum or the
Agreement that are not inconsistent with the provisions of this Addendum, or as
required by law, or following receipt of prior written approval from whichever
of the Recipient or its Subsidiary for which the relevant PHI was created or
from which the relevant PHI was received.

 

F.              De-identification of Information.  Business Associate agrees
neither to de-identify PHI it creates for or receives from Recipient or its
Subsidiaries or from another business associate of Recipient or its
Subsidiaries, nor use or disclose such de-identified PHI, unless such
de-identification is expressly permitted under the terms and conditions of this
Addendum or the Agreement and related to Recipient’s or its Subsidiaries’
activities for purposes of “treatment”, “payment” or “health care operations”,
as those terms are defined under the HIPAA Privacy Rule.  De-identification of
PHI, other than as expressly permitted under the terms and conditions of the
Addendum for Business Associate to perform services for Recipient or its
Subsidiaries, is not a permitted use of PHI under this Addendum.  Business
Associate further agrees that it will not create a “Limited Data Set” as defined
by the HIPAA Privacy Rule using PHI it creates or receives, or receives from
another business

 

2

--------------------------------------------------------------------------------


 

associate of Recipient or its Subsidiaries, nor use or disclose such Limited
Data Set unless: (i) such creation, use or disclosure is expressly permitted
under the terms and conditions of this Addendum or the Agreement that are not
inconsistent with the provisions of this Addendum; and such creation, use or
disclosure is for services provided by Business Associate that relate to
Recipient’s or its Subsidiaries’ activities for purposes of “treatment”,
“payment” or “health care operations”, as those terms are defined under the
HIPAA Privacy Rule.

 

G.             Information Safeguards.  Business Associate will develop,
document, implement, maintain and use appropriate administrative, technical and
physical safeguards to preserve the integrity and confidentiality of and to
prevent non-permitted use or disclosure of PHI created for or received from
Recipient or its Subsidiaries.  These safeguards must be appropriate to the size
and complexity of Business Associate’s operations and the nature and scope of
its activities.  Business Associate agrees that these safeguards will meet any
applicable requirements set forth by the U.S. Department of Health and Human
Services, including (as of the effective date or as of the compliance date,
whichever is applicable) any requirements set forth in the final HIPAA security
regulations.  Business Associate agrees to mitigate, to the extent practicable,
any harmful effect that is known to Business Associate resulting from a use or
disclosure of PHI by Business Associate in violation of the requirements of this
Addendum.

 

III.                                 Conducting Standard Transactions.  In the
course of performing services for Recipient or its Subsidiaries, to the extent
that Business Associate will conduct Standard Transactions for or on behalf of
Recipient or its Subsidiaries, Business Associate will comply, and will require
any subcontractor or agent involved with the conduct of such Standard
Transactions to comply, with each applicable requirement of 45 C.F.R. Part 162. 
“Standard Transaction(s)” shall mean a transaction that complies with the
standards set forth at 45 C.F.R. parts 160 and 162.  Further, Business Associate
will not enter into, or permit its subcontractors or agents to enter into, any
trading partner agreement in connection with the conduct of Standard
Transactions for or on behalf of the Recipient or its Subsidiaries that:

 

a.               Changes the definition, data condition, or use of a data
element or segment in a Standard Transaction;

 

b.              Adds any data element or segment to the maximum defined data
set;

 

c.               Uses any code or data element that is marked “not used” in the
Standard Transaction’s implementation specification or is not in the Standard
Transaction’s implementation specification; or

 

d.              Changes the meaning or intent of the Standard Transaction’s
implementation specification.

 

IV.                                 Sub-Contractors, Agents or Other
Representatives.  Business Associate will require any of its subcontractors,
agents or other representatives to which Business Associate is permitted by this
Addendum or the Agreement (or is otherwise given Recipient’s or the relevant
Subsidiary’s prior written approval) to disclose any of the PHI Business
Associate creates or receives for or

 

3

--------------------------------------------------------------------------------


 

from Recipient or its Subsidiaries, to provide reasonable assurances in writing
that subcontractor or agent will comply with the same restrictions and
conditions that apply to the Business Associate under the terms and conditions
of this Addendum with respect to such PHI.

 

V.                                     Protected Health Information Access,
Amendment and Disclosure Accounting.

 

A.           Access.  Business Associate will promptly upon Recipient’s or its
Subsidiary’s request make available to Recipient, its Subsidiary, or, at
Recipient’s or such Subsidiary’s direction, to the individual (or the
individual’s personal representative) for inspection and obtaining copies any
PHI about the individual which Business Associate created for or received from
Recipient or its Subsidiary and that is in Business Associate’s custody or
control, so that Recipient or its Subsidiary may meet its access obligations
under 45 Code of Federal Regulations § 164.524.

 

B.             Amendment.  Upon Recipient’s or its Subsidiary’s request Business
Associate will promptly amend or permit Recipient or its Subsidiary access to
amend any portion of the PHI which Business Associate created for or received
from Recipient or its Subsidiary, and incorporate any amendments to such PHI, so
that Recipient or its Subsidiary may meet its amendment obligations under 45
Code of Federal Regulations § 164.526.

 

C.             Disclosure Accounting.  So that Recipient or its Subsidiaries may
meet their disclosure accounting obligations under 45 Code of Federal
Regulations § 164.528:

 

1.               Disclosure Tracking.  Business Associate will record for each
disclosure, not excepted from disclosure accounting under Section V.C.2 below,
that Business Associate makes to Recipient or its Subsidiaries of PHI that
Business Associate creates for or receives from Recipient or its Subsidiaries,
(i) the disclosure date, (ii) the name and member or other policy identification
number of the person about whom the disclosure is made, (iii) the name and (if
known) address of the person or entity to whom Business Associate made the
disclosure, (iv) a brief description of the PHI disclosed, and (v) a brief
statement of the purpose of the disclosure (items i-v, collectively, the
“disclosure information”).  For repetitive disclosures Business Associate makes
to the same person or entity (including Recipient or its Subsidiaries) for a
single purpose, Business Associate may provide a) the disclosure information for
the first of these repetitive disclosures, (b) the frequency, periodicity or
number of these repetitive disclosures and (c) the date of the last of these
repetitive disclosures.  Business Associate will make this disclosure
information available to Recipient or its Subsidiaries promptly upon Recipient’s
or its Subsidiaries’ request.

 

2.               Exceptions from Disclosure Tracking.  Business Associate need
not record disclosure information or otherwise account for disclosures of PHI
that this Addendum or Recipient or the relevant Subsidiary in writing permits or
requires (i) for the purpose of Recipient’s or its Subsidiaries’ treatment
activities, payment activities, or health care operations, (ii) to the
individual who is the subject of the PHI disclosed or to that individual’s
personal representative; (iii) to persons involved in that individual’s health
care or payment for health care; (iv) for notification for disaster relief
purposes, (v) for national security or intelligence purposes, (vi) to law
enforcement officials or correctional

 

4

--------------------------------------------------------------------------------


 

institutions regarding inmates; or  (vii) pursuant to an authorization; (viii)
for disclosures of certain PHI made as part of a Limited Data Set; (ix) for
certain incidental disclosures that may occur where reasonable safeguards have
been implemented; and (x) for disclosures prior to April 14, 2003.

 

3.               Disclosure Tracking Time Periods.  Business Associate must have
available for Recipient and its Subsidiaries the disclosure information required
by this section for the 6 years preceding Recipient’s or its Subsidiaries’
request for the disclosure information (except Business Associate need have no
disclosure information for disclosures occurring before April 14, 2003).

 

VI.                                 Additional Business Associate Provisions.

 

A.           Reporting of Breach of Privacy Obligations.  Business Associate
will provide written notice to whichever of the Recipient or its Subsidiary for
which the relevant PHI was created or from which the relevant PHI was received
of any use or disclosure of PHI that is neither permitted by this Addendum nor
given prior written approval by Recipient or the relevant Subsidiary promptly
after Business Associate learns of such non-permitted use or disclosure. 
Business Associate’s report will at least:

 

(i)                                     Identify the nature of the non-permitted
use or disclosure;

 

(ii)                                  Identify the PHI used or disclosed;

 

(iii)                               Identify who made the non-permitted use or
received the non-permitted disclosure;

 

(iv)                              Identify what corrective action Business
Associate took or will take to prevent further non-permitted uses or
disclosures;

 

(v)                                 Identify what Business Associate did or will
do to mitigate any deleterious effect of the non-permitted use or disclosure;
and

 

(vi)                              Provide such other information, including a
written report, as Recipient or the relevant Subsidiary may reasonably request.

 

B.             Amendment.  Upon the effective date of any final regulation or
amendment to final regulations promulgated by the U.S. Department of Health and
Human Services with respect to PHI, including, but not limited to the HIPAA
privacy and security regulations, this Addendum and the Agreement will
automatically be amended so that the obligations they impose on Business
Associate remain in compliance with these regulations.

 

In addition, to the extent that new state or federal law requires changes to
Business Associate’s obligations under this Addendum, this Addendum shall
automatically be amended to include such additional obligations, upon notice by
Recipient or its Subsidiaries to Business Associate of such obligations. 
Business Associate’s continued performance of services under the Agreement shall
be deemed acceptance of these additional obligations.

 

5

--------------------------------------------------------------------------------


 

C.             Audit and Review of Policies and Procedures.  Business Associate
agrees to provide, upon Recipient request, access to and copies of any policies
and procedures developed or utilized by Business Associate regarding the
protection of PHI.  Business Associate agrees to provide, upon Recipient’s
request, access to Business Associate’s internal practices, books, and records,
as they relate to Business Associate’s services, duties and obligations set
forth in this Addendum and the Agreement(s) under which Business Associate
provides services and / or products to or on behalf of Recipient or its
Subsidiaries, for purposes of Recipient’s or its Subsidiaries’ review of such
internal practices, books, and records.

 

6

--------------------------------------------------------------------------------
